EXHIBIT 10.65

 

 

ARDENWOOD CORPORATE PARK

INDUSTRIAL LEASE - MULTI-TENANT

 

Abgenix, Inc.
a Delaware corporation

(“Tenant”)

 

and

 

AMB Property, L.P.
a Delaware Limited Partnership
(“Landlord”)

 

 

 

Table of Content

1. Basic Provisions ("Basic Provisions") 1.1 Parties 1.2 Premises 1.3 Term 1.4
Base Rent 1.5 Tenant's Share of Operating Expenses ("Tenant's Share") 1.6
Tenant's Estimated Monthly Rent Payment 1.7 Security Deposit 1.8 Permitted Use
("Permitted Use") 1.9 Guarantor 1.10 Addendum 1.11 Exhibits 1.12 Address for
Rent Payments
2. Premises, Parking and Common Areas 2.1 Letting 2.2 Common Areas - Definition
2.3 Common Areas - Tenant's Rights 2.4 Common Areas - Rules and Regulations 2.5
Common Area Changes 2.6 Parking
3. Term 3.1 Term 3.2 Delay in Possession 3.3 Commencement Date Certificate
4. Rent 4.1 Base Rent 4.2 Operating Expenses
5. Security Deposit
6. Use 6.1 Permitted Use 6.2 Hazardous Substances 6.3 Tenant's Compliance with
Requirements 6.4 Inspection; Compliance with Law 6.5 Tenant Move-in
Questionnaire
7. Maintenance, Repairs, Trade Fixtures and Alterations 7.1 Tenant's Obligations
7.2 Landlord's Obligations 7.3 Alterations 7.4 Surrender/Restoration
8. Insurance; Indemnity 8.1 Payment of Premiums 8.2 Tenant's Insurance 8.3
Landlord's Insurance 8.4 Waiver of Subrogation 8.5 Indemnity 8.6 Exemption of
Landlord from Liability
9. Damage or Destruction 9.1 Termination Right 9.2 Damage Caused by Tenant
10. Real Property Taxes 10.1 Payment of Real Property Taxes 10.2 Real Property
Tax Definition 10.3 Joint Assessment 10.4 Tenant's Property Taxes 10.5
Additional Improvements
11. Utilities
12. Assignment and Subletting 12.1 Landlord's Consent Required 12.3 Excess
Consideration
13. Default; Remedies 13.1 Default 13.2 Remedies 13.3 Late Charges
14. Condemnation
15. Estoppel Certificate and Financial Statements 15.1 Estoppel Certificate 15.2
Financial Statement
16. Additional Covenants and Provisions 16.1 Severability 16.2 Interest on
Past-Due Obligations 16.3 Time of Essence 16.4 Landlord Liability 16.5 No Prior
or Other Agreements 16.6 Notice Requirements 16.7 Date of Notice 16.8 Waivers
16.9 Holdover 16.10 Cumulative Remedies 16.11 Binding Effect: Choice of Law
16.12 Landlord 16.13 Attorneys' Fees and Other Costs 16.14 Landlord's Access;
Showing Premises; Repairs 16.15 Signs 16.16 Termination: Merger 16.17 Quiet
Possession 16.18 Subordination; Attornment; Non-Disturbance 16.19 Rules and
Regulations 16.20 Security Measures 16.21 Reservations 16.22 Conflict 16.23
Offer 16.24 Amendments 16.25 Multiple Parties 16.26 Authority

 

 

 

AMB Property, LP
Industrial Multi-Tenant Lease

1.          Basic Provisions ("Basic Provisions")

             1.1        Parties:  This Lease ("Lease") dated February 8, 2001,
is made by and between AMB Property, L.P., a Delaware limited partnership,
("Landlord") and Abgenix, Inc., a Delaware corporation, ("Tenant") (collectively
the "Parties," or individually a "Party").

             1.2        Premises:  A portion, outlined on Exhibit A attached
hereto ("Premises"), of the building ("Building") located at 34551 Ardenwood
Boulevard in the City of Fremont, State of California, consisting of
approximately 73,887 rentable square feet (“Rentable Square Feet”).  Landlord
will re-measure the Premises after the current tenant vacates the Premises and
prior to Tenant's occupancy of the Premises.  If that measurement is correct
within 2% of 73,887 square feet, no change to the Lease will be made.  If the
measurement differs from the Rentable Square Feet by more than 2%, the Lease
will be changed accordingly.  The Building is located in the corporate center
commonly known as Ardenwood Corporate Park (the "Real Property").  Tenant shall
have non-exclusive rights to the Common Areas (as defined in Paragraph 2.3
below), but shall not have any rights to the roof, exterior walls or utility
raceways of the Building or to any other buildings in the Corporate Center.  The
Premises, the Building, the Common Areas, the land upon which they are located
and all other buildings and improvements thereon are herein collectively
referred to as the "Corporate Center."

             1.3        Term: Ten (10) years and no months ("Term") commencing
May 1, 2001 ("Commencement Date") and ending April 30, 2011 ("Expiration Date").

             1.4        Base Rent: $247,521.45 per month ("Base Rent")from
Commencement Date through April 30, 2001.  $247,521.45for the first month’s base
rent, payable on execution of this Lease.

                           From May 1, 2001 through April 30, 2002: $247,521.45
                           From May 1, 2002 through April 30, 2003: $257,422.31
                           From May 1, 2003 through April 30, 2004: $267,719.20
                           From May 1, 2004 through April 30, 2005: $278,427.97
                           From May 1, 2005 through April 30, 2006: $289,565.09
                           From May 1, 2006 through April 30, 2007: $301,147.69
                           From May 1, 2007 through April 30, 2008: $313,193.60
                           From May 1, 2008 through April 30, 2009: $325,721.34
                           From May 1, 2009 through April 30, 2010: $338,750.19
                           From May 1, 2010 through April 30, 2011: $352,300.20

             1.5        Tenant's Share of Operating Expenses ("Tenant's Share"):

              (a)        24.99% of the Corporate Center, consisting of 295,657
square feet, as depicted on Exhibit A.

             1.6        Tenant's Estimated Monthly Rent Payment:  Following is
the estimated monthly Rent payment to Landlord pursuant to the provisions of
this Lease.  This estimate is made at the inception of the Lease and is subject
to adjustment pursuant to the provisions of this Lease:

                           (a)         Base Rent (Paragraph
4.1)                     $247,521.45

                           (b)        Operating Expenses (Paragraph 4.2,

                                         excluding Real Property Taxes and

                                         Landlord Insurance                  
$   5,192.00  

                           (c)         Landlord Insurance (Paragraph 8.3)   
$      378.00 

                           (d)        Real Property Taxes (Paragraph 10)     $
10,441.00 

 

                                                      Estimated Monthly Payment
$263,532.45

             1.7        Security Deposit:  Three Million Two Hundred Fifty
Thousand Dollars ($3,250,000) (“Security Deposit”) payable as follows:

(a) Two Hundred Fifty Thousand Dollars ($250,000) cash, payable to Landlord upon
Lease execution; and (b) Three Million Dollars ($3,000,000) in the form of an
irrevocable letter of credit (“Letter of Credit”) from an AA or better rated
banking institution (“Bank”), and in a form acceptable to Landlord, secured by a
fully executed written security agreement between Tenant and the Bank (“Security
Agreement”) also in a form acceptable to Landlord.  Tenant shall represent and
warrant in the Security Agreement, and hereby represents and warrants to
Landlord, that (i) the Security Agreement covers collateral owed by Tenant at
the time Tenant executes the Security Agreement (“Collateral”), and (ii) the
Bank is issuing the Letter of Credit in consideration for a perfected security
interest in the Collateral and in consideration for its receipt from Tenant of a
UCC-1 financing statement adequately describing the Collateral in sufficient
form to be filed with the California Secretary of State.  The Letter of Credit
shall be obtained by Tenant within ten (10) days of Tenant’s execution of the
Lease; provided, however, that Tenant shall have no right to occupy the Premises
(whether under the main terms of the Lease or under the Early Occupancy Addendum
(Addendum 2)) unless and until Landlord has received the Letter of Credit, and
further provided that if Landlord has not received the Letter of Credit by 5
p.m. on the tenth (10th) day after Tenant executes the Lease, then Landlord
shall have the right to cancel the Lease by so notifying Tenant at any time
prior to its receipt of the Letter of Credit, in which case the Lease shall
terminate and be of no further force and effect except as to those provisions
which by their terms survive termination, and Landlord shall have no further
duties or obligations to Tenant hereunder.  The Letter of Credit may be reduced,
but only in accordance with Paragraph 5, below;  and

             1.8        Permitted Use ("Permitted Use") : Office, laboratory,
vivarium, research and development facility and other uses related to Tenant’s
biotechnology business, but only to the extent permitted by the City of Fremont
and any and all agencies having jurisdiction, and for no other use whatsoever
without Landlord’s prior written approval.

             1.10     Addenda.   Attached hereto are the following Addenda,
which constitute a part of this Lease:
                           Addendum 1:   Landlord’s Remedies Addendum in Event
of Tenant Default
                           Addendum 2:   Early Occupancy
                           Addendum 3:   Option To Extend

             1.11     Exhibits :  Attached hereto are the following Exhibits,
all of which constitute a part of this Lease:

                           Exhibit A:         Diagram of Premises
                           Exhibit B:          Commencement Date Certificate
                           Exhibit C:          Rules and Regulations
                           Exhibit D:          Tenant Move-in and Lease Renewal
Environmental Questionnaire
                           Exhibit E:          Tenant Improvements
                           Exhibit F:          Tenant Estoppel Certificate

             1.12     Address for Rent Payments:  All amounts payable by Tenant
to Landlord shall until further notice from Landlord be paid to AMB Property,
L.P.at the following address:

AMB Property, L.P.
P.O. Box 842537
Dallas, TX  75284-2537

2.          Premises, Parking and Common Areas.

             2.1        Letting.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Premises upon all of the terms, covenants and
conditions set forth in this Lease.  Any statement of square footage set forth
in this Lease or that may have been used in calculating Base Rent and/or
Operating Expenses is an approximation which Landlord and Tenant agree is
reasonable and the Base Rent and Tenant's Share based thereon is not subject to
revision whether or not the actual square footage is more or less.  If such
square footage is changed pursuant to Paragraph 1.2, above, the foregoing shall
be true for any such revised number.  Tenant accepts the Premises in its present
condition, state of repair and operating order and in its present “As-Is”
condition, subject to Exhibit E Tenant Improvements, and provided, however, that
Landlord represents, without having conducted any investigation, that to
Landlord’s actual knowledge and so long as neither Tenant nor anyone takes any
action to improve or alter the Premises in any manner, the Premises are in
move-in condition.

             2.2        Common Areas - Definition.  "Common Areas" are all areas
and facilities outside the Premises and within the exterior boundary line of the
Corporate Center and interior utility raceways within the Premises that are
provided and designated by the Landlord from time to time for the general
non-exclusive use of Landlord, Tenant and other tenants of the Corporate Center
and their respective employees, suppliers, shippers, tenants, contractors and
invitees.

             2.3        Common Areas - Tenant's Rights.  Landlord hereby grants
to Tenant, for the benefit of Tenant and its employees, suppliers, shippers,
contractors, customers and invitees, during the term of this Lease, the
non-exclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Landlord under the terms hereof or under the terms of any
rules and regulations or covenants, conditions and restrictions governing the
use of the Corporate Center.

             2.4        Common Areas - Rules and Regulations.  Landlord shall
have the exclusive control and management of the Common Areas and shall have the
right, from time to time, to establish, modify, amend and enforce reasonable
Rules and Regulations with respect thereto in accordance with Paragraph 16.19.

             2.5        Common Area Changes.  Landlord shall have the right, in
Landlord's sole discretion, from time to time, to take the following actions
(“Common Area Changes”):

                           (a)         To make changes to the Common Areas,
including, without limitation, changes in the locations, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas, walkways and
utility raceways;

                           (b)        To close temporarily any of the Common
Areas for maintenance purposes so long as reasonable access to the Premises
remains available;

                           (c)         To designate other land outside the
boundaries of the Corporate Center to be a part of the Common Areas;

                           (d)        To add additional buildings and
improvements to the Common Areas;

                           (e)         To use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Corporate Center,
or any portion thereof; and

                           (f)         To do and perform such other acts and
make such other changes in, to or with respect to the Common Areas and Corporate
Center as Landlord may, in the exercise of sound business judgment, deem to be
appropriate; provided, however, that no Common Area Changes shall materially
interfere with Tenant’s Quiet Possession (defined below).  Landlord shall
provide Tenant with prior written notice of all Common Area Changes except in
case of emergency.   Charges for all Common Area Changes shall be governed by
Sections 4, 6 and 7 of the Lease.

             2.6        Parking.  Tenant shall have the nonexclusive use of two
hundred and forty-six (246) undesignated vehicle parking spaces, unreserved and
unassigned, on those portions of the Common Areas designated by Landlord for
such parking.  Tenant shall not use more parking spaces than such number.  Such
parking spaces shall be used only for parking by vehicles no larger than full
sized passenger automobiles or pick-up trucks.  Tenant shall not permit or allow
any vehicles that belong to or are controlled by Tenant or Tenant’s employees,
suppliers, shippers, customers or invitees to be loaded, unloaded or parked in
areas other than those designated by Landlord for such activities.  If Tenant
permits or allows any of the prohibited activities described herein, then
Landlord shall have the right, without notice, in addition to such other rights
and remedies that it may have, to remove or tow away the vehicle involved and
charge the cost to Tenant, which cost shall be immediately payable as additional
rent upon demand by Landlord.

3.          Term.

             3.1        Term .  The Commencement Date, Expiration Date and Term
of this Lease are as specified in Paragraph 1.3.

             3.2        Delay in Possession.  If for any reason Landlord cannot
deliver possession of the Premises to Tenant by the Commencement Date, Landlord
shall not be subject to any liability therefor, nor shall such failure affect
the validity of this Lease or the obligations of Tenant hereunder.  In such
case, Tenant shall not, except as otherwise provided herein, be obligated to pay
Rent or perform any other obligation of Tenant under the terms of this Lease
until Landlord delivers possession of the Premises to Tenant.  The term of the
Lease shall commence on the earlier of (i) the date Tenant takes possession of
the Premises to Tenant or (ii) 10 days following notice to Tenant that Landlord
is prepared to tender possession of the Premises to Tenant.  If possession of
the Premises is not delivered to Tenant within 90 days after the Commencement
Date and such delay is not due to Tenant's acts, failure to act or omissions
Tenant may by notice in writing to Landlord within 10 days after the end of said
90 day period cancel this Lease and the parties shall be discharged from all
obligations hereunder.  If such written notice of Tenant is not received by
Landlord within said 10 day period, Tenant's right to cancel this Lease shall
terminate.

             3.3        Commencement Date Certificate.  At the request of
Landlord, Tenant shall execute and deliver to Landlord a completed certificate
("Commencement Date Certificate") in the form attached hereto as Exhibit B.

4.          Rent.

             4.1        Base Rent.  Tenant shall pay to Landlord Base Rent and
other monetary obligations of Tenant to Landlord under the terms of this Lease
(such other monetary obligations are herein referred to as "Additional Rent") in
lawful money of the United States, without offset or deduction, in advance on or
before the first day of each month.  Base Rent and Additional Rent for any
period during the term hereof which is for less than one full month shall be
prorated based upon the actual number of days of the month involved.  Payment of
Base Rent and Additional Rent shall be made to Landlord at its address stated
herein or to such other persons or at such other addresses as Landlord may from
time to time designate in writing to Tenant.  Base Rent and Additional Rent are
collectively referred to as "Rent".  All monetary obligations of Tenant to
Landlord under the terms of this Lease are deemed to be rent.

             4.2        Operating Expenses.  Tenant shall pay to Landlord on the
first day of each month during the term hereof, in addition to the Base Rent,
Tenant's Share of all Operating Expenses in accordance with the following
provisions:

                           (a)         "Operating Expenses" are all costs
incurred by Landlord relating to the ownership and operation of the Corporate
Center, Building and Premises including, but not limited to, the following:

                                         (i)          the operation, repair,
maintenance and replacement in neat, clean, good order and condition of the
Common Areas, including parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways, landscaped areas, striping,
bumpers, irrigation systems, drainage systems, lighting facilities, fences and
gates,  exterior signs (except signs specific to other Tenants of the Corporate
Center) and tenant directories.

                                         (ii)         Water, gas, electricity,
telephone and other utilities servicing the Common Areas.

                                         (iii)        Trash disposal, janitorial
services, snow removal, property management fee equal to 10% of Operating
Expenses and security services.

                                         (iv)       Reserves in a usual and
customary sum set aside for maintenance, repair and replacement of the Common
Areas and Building.

                                         (v)        Real Property Taxes.

                                         (vi)       Premiums for any insurance
policies maintained by Landlord under Paragraph 8 hereof.

                                         (vii)      Environmental monitoring and
insurance programs.

                                         (viii)     Monthly amortization of
capital improvements to the Common Areas and the Building

 

to the extent that such capital improvements reduce or approximate Operating
Expenses by replacing, rather than necessitating repair to, improvements deemed
by Landlord prudent to replace.  The monthly amortization of any given capital
improvement shall be the sum of the (i) quotient obtained by dividing the cost
of the capital improvement by Landlord's estimate of the number of months of
useful life of such improvement plus (ii) an amount equal to the cost of the
capital improvement times 1/12 of the lesser of 12% or the maximum annual
interest rate permitted by law.

                                         (ix)        Maintenance of the Building
including, but not limited to, painting, caulking and repair and replacement of
Building components, including, but not limited to, roof, elevators and fire
detection and sprinkler systems.

                                         (xi)        If Tenant fails to maintain
the Premises, any expense incurred by Landlord for such maintenance, after
Landlord has notified Tenant by telephone of Tenant’s failure to maintain the
Premises.

                           (b)        Tenant's Share of Operating Expenses that
are not specifically attributed to the Premises or Building ("Common Area
Operating Expenses") shall be that percentage shown in Paragraph 1.5(a). 
Tenant's Share of  Operating Expenses that are attributable to the Building
("Building Operating Expenses") shall be that percentage shown in Paragraph
1.5(b).  Landlord in its good faith sole discretion shall determine which
Operating Expenses are Common Area Operating Expenses, Building Operating
Expenses or expenses to be entirely borne by Tenant.

                           (c)         The inclusion of the improvements,
facilities and services set forth in Subparagraph 4.2(a) shall not be deemed to
impose any obligation upon Landlord to either have said improvements or
facilities or to provide those services, except as required by Paragraph 7.2.

                         (d)        Tenant shall pay monthly in advance on the
same day as the Base Rent is due Tenant's Share of estimated Operating Expenses
in the amount set forth in Paragraph 1.6.  Landlord shall deliver to Tenant
within 90 days after the expiration of each calendar year a reasonably detailed
statement (“Operating Expense Statement”) showing Tenant's Share of the actual
Operating Expenses incurred during the preceding year.  If Tenant's estimated
payments under this Paragraph 4(d) during the preceding year exceed Tenant's
Share as indicated on the Operating Expense Statement, Landlord shall pay to
Tenant the amount of such excess within thirty (30) days after delivery to
Tenant of the Statement.  If Tenant's estimated payments under this Paragraph
4.2(d) during said preceding year were less than Tenant's Share as indicated on
the Operating Expense Statement, Tenant shall pay to Landlord the amount of the
deficiency within thirty (30) days after delivery by Landlord to Tenant of the
Statement.  At any time Landlord may adjust the amount of the estimated Tenant's
Share of Operating Expenses to reflect Landlord's estimate of such expenses for
the year.  Within 30 days after receipt of any Operating Expense Statement,
Tenant may notify Landlord of its request for an audit of Landlord’s Operating
Expenses.  If Tenant fails to make such written request within such thirty (30)
day period, Tenant shall have waived its right to audit Landlord’s Operating
Expenses for the subject calendar year.  If Tenant so notifies Landlord, then no
sooner than thirty (30) days after Landlord’s receipt of such notice, Tenant
shall be entitled to have an independent certified public accountant (“CPA”)
acceptable to both Landlord and Tenant audit the relevant books and records for
the subject calendar year relating to such Statement during regular business
hours at a location to be designated by Landlord; provided, however, that if
Landlord provides Tenant with an amended Operating Expense Statement (“Amended
Statement”) prior to commencement of Tenant’s audit, that Amended Statement
shall be the Statement to which Tenant’s audit figures are compared for purposes
of determining whether Landlord has overstated Operating Expenses and if so by
how much.  If Landlord and Tenant are unable to agree on the CPA to conduct the
audit, then Landlord shall designate a nationally recognized accounting firm not
then employed by Landlord or Tenant to conduct the audit.  The audit shall be
limited to the determination of the amount of Operating Expenses for the subject
calendar year.  If the audit discloses that the amount of Operating Expenses
billed to Tenant was incorrect, the appropriate party shall pay to the other
party the deficiency or overpayment, as applicable.  All costs and expenses of
the audit shall be paid by Tenant unless the audit shows that Landlord
overstated Operating Expenses for the subject calendar year by more than ten
percent (10%), in which case Landlord shall pay the costs of such audit.  Tenant
shall keep any information gained from such audit confidential and shall not
disclose it to any other party (including without limitation any other tenants
of the Corporate Center) except in connection with litigation between Landlord
and Tenant or in response to a valid subpoena, in which case any disclosure
shall be in connection with such litigation or subpoena and then only to the
party rightfully demanding such disclosure.  The exercise by Tenant of its audit
rights hereunder shall not relieve Tenant of its obligation to timely pay all
sums due hereunder, including, without limitation, all disputed Operating
Expenses.

5.          Security Deposit .

             5.1        Use of Security Deposit.  Tenant shall deposit with
Landlord upon Tenant's execution hereof the Security Deposit set forth in
Paragraph 1.7 as security for Tenant's faithful performance of Tenants
obligations under this Lease.  If Tenant fails to pay Base Rent or Additional
Rent or otherwise defaults under this Lease (as defined in Paragraph 13.1),
Landlord may use first the Cash portion of the Security Deposit and, upon
exhaustion of that Cash portion, next the Letter of Credit portion of the
Security Deposit, for the payment of any amount due Landlord or to reimburse or
compensate Landlord for any liability, cost, expense, loss or damage (including
attorney's fees) which Landlord may suffer or incur by reason thereof.  Tenant
shall on demand pay Landlord the amount so used or applied so as to restore the
Security Deposit to the amount set forth in Paragraph 1.7.  Landlord shall not
be required to keep all or any part of the Security Deposit separate from its
general accounts.

             5.2        Return of Security Deposit.  Beginning in the sixth year
of the Term, Tenant may reduce the Letter of Credit by twenty percent (20%)
annually, by notifying Landlord in writing of its request to do so (“Reduction
Request”) no less than sixty (60) days prior to its requested reduction date. 
Landlord shall review each such Reduction Request within a commercially
reasonable time, and may grant or withhold its consent in its sole good faith
discretion subject to Tenant’s satisfaction of the following criteria
(“Reduction Criteria”), which are conditions precedent for each year of
reduction, and written evidence of which, along with complete audited financial
statements for the preceding three (3) years (including without limitation
profit and loss statements, income and expense statements, and balance sheets),
shall be submitted to Landlord with each Reduction Request:

(a)  Tenant’s EBITDA (Earnings Before Interest, Taxes, Depreciation,
Amortization and Non-Cash Items) coverage of fixed charges for the four (4)
quarters preceding the requested reduction has been equal to or greater than
1.5x, and EBITDA for the year is greater than prior year;

(b)  Tenant’s Tangible Net Worth is greater than in the year prior to its
request; and

(c)  Tenant has a minimum of Two Hundred Million Dollars ($200,000,000) in cash
or cash equivalents in any year in which it makes a “Reduction Request.”

If any Reduction Request is granted and Tenant thereafter for any period during
the Term or any extended Term fails to meet the Reduction Criteria, Tenant shall
immediately without demand from Landlord reinstate the Letter of Credit in its
full original amount of $3,000,000.Landlord shall, at the expiration or earlier
termination of the term hereof and after Tenant has vacated the Premises, return
to Tenant that portion of the Security Deposit still held by Landlord and not
used or applied by Landlord.  No part of the Security Deposit shall be
considered to be held in trust, to bear interest, or to be prepayment for any
monies to be paid by Tenant under this Lease.

6.          Use.

             6.1        Permitted Use.  Tenant shall use and occupy the Premises
only for the Permitted Use set forth in Paragraph 1.8.  Tenant shall not commit
any nuisance, permit the emission of any objectionable noise or odor, suffer any
waste, make any use of the Premises which is contrary to any law or ordinance or
which will invalidate or increase the premiums for any of Landlord's insurance. 
Tenant shall not service, maintain or repair vehicles on the Premises, Building
or Common Areas.  Tenant shall not store foods, pallets, drums or any other
materials outside the Premises.  Tenant shall not interfere with or disturb the
quiet enjoyment of any other tenant of the Corporate Center at any time during
Tenant’s occupancy of the Premises or use of the Building or Corporate Center. 
Tenant shall keep Premises, the interior and exterior of the Building, and the
Corporate Center free of storage and debris during Tenant’s occupancy of the
Premises or use of the Building or Corporate Center.

             6.2        Hazardous Substances.

                           (a)         Reportable Uses Require Consent.  The
term "Hazardous Substance" as used in this Lease shall mean any product,
substance, chemical, material or waste whose presence, nature, quantity and/or
intensity of existence, use, manufacture, disposal, transportation, spill,
release or effect, either by itself or in combination with other materials on or
expected to be on the Premises, is either:  (i) potentially injurious to the
public health, safety or welfare, the environment, or the Premises; (ii)
regulated or monitored by any governmental authority; or (iii) a basis for
liability or potential liability of Landlord to any governmental agency or third
party under any applicable statute or common law theory.  Hazardous Substance
shall include, but not be limited to, hydrocarbons, petroleum, gasoline, crude
oil or any products or by-products thereof.  Tenant shall not engage in any
activity in or about the Premises which constitutes a Reportable Use (as
hereinafter defined) of any Hazardous Substances without the express prior
written consent of Landlord and compliance in a timely manner (at Tenant's sole
cost and expense) with all Applicable Requirements (as defined in Paragraph
6.3).  "Reportable Use" shall mean (i) the installation or use of any above or
below ground storage tank, (ii) the generation, possession, storage, use,
transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on or about the Premises of a Hazardous Substance with respect to which any
Applicable Requirements require that a notice be given to persons entering or
occupying the Premises or neighboring properties.  Notwithstanding the
foregoing, Tenant may, without Landlord's prior consent, but upon written notice
to Landlord and in compliance with all Applicable Requirements, use any ordinary
and customary materials reasonably required to be used by Tenant in the normal
course of the Permitted Use, so long as such use is not a Reportable Use and
does not expose the Premises, or neighboring properties to any meaningful risk
of contamination or damage or expose Landlord to any liability therefor.  In
addition, Landlord may (but without any obligation to do so) condition its
consent to any Reportable Use of any Hazardous Substance by Tenant upon Tenant's
giving Landlord such additional assurances as Landlord, in its reasonable
discretion, deems necessary to protect itself, the public, the Premises and the
environment against damage, contamination or injury and/or liability therefor,
including but not limited to the installation (and, at Landlord's option,
removal on or before Lease expiration or earlier termination) of reasonably
necessary protective modifications to the Premises (such as concrete
encasements) and/or the deposit of an additional Security Deposit.

                           (b)        Duty to Inform .  If Tenant or Landlord
knows, discovers or has cause to believe, that a Hazardous Substance is located
in, under or about the Premises or the Building, or that a Reportable Use of any
Hazardous Substance has occurred, is occurring, or will occur, that party shall
immediately give to the other party written notice thereof, together with a copy
of any statement, report, notice, registration, application, permit, business
plan, license, claim, action, or proceeding given to, or received from, any
governmental authority or private party concerning the presence, spill, release,
discharge of, or exposure to, such Hazardous Substance.  Neither Tenant nor
Landlord shall cause or permit any Hazardous Substance to be spilled or released
in, on, under or about the Premises (including, without limitation, through the
plumbing or sanitary sewer system).

                           (c)         Tenant’s Indemnification.  Tenant shall
indemnify, protect, defend and hold Landlord, Landlord's affiliates, Lenders,
and the officers, directors, shareholders, partners, employees, managers,
independent contractors, attorneys and agents of the foregoing ("Landlord
Entities") and the Premises, harmless from and against any and all damages,
liabilities, judgments, costs, claims, liens, expenses, penalties, loss of
permits and attorneys' and consultants' fees arising out of or involving any
Hazardous Substance brought onto the Premises by or for Tenant or by any of
Tenant's employees, agents, contractors or invitees.  Tenant's obligations under
this Paragraph 6.2(c) shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Tenant and its employees, agents, contractors and invitees, and the
cost of investigation (including consultants' and attorneys' fees and testing),
removal, remediation, restoration and/or abatement thereof, or of any
contamination therein involved.  Tenant's obligations under this Paragraph
6.2(c) shall survive the expiration or earlier termination of this Lease.

                       (d)       Landlord’s Indemnification.  Landlord shall
indemnify, protect, defend and hold Tenant, its officers, directors,
shareholders, partners, employees, managers, independent contractors, attorneys,
agents, and permitted assignees and successors of the foregoing (“Tenant
Affiliates”) and the Premises, harmless from and against any and all damages,
liabilities, judgments, costs, claims, liens, expenses, penalties, loss of
permits and attorneys' and consultants' fees (“Damages”) arising out of or
involving any Hazardous Substance actually known to the Landlord to have existed
at the Premises prior to Tenant’s occupancy of the Premises (“Preexisting
Contamination”), and shall hold harmless Tenant and Tenant Affiliates from any
and all Damages arising out of or involving any Hazardous Substance actually
existing at the Premises prior to Tenant’s occupancy of the Premises. 
Landlord's obligations under this Paragraph 6.2(d) shall include, but not be
limited to, the effects of any Preexisting Contamination or injury to person,
property or the environment, and the cost of investigation (including
consultants' and attorneys' fees and testing), removal, remediation, restoration
and/or abatement thereof, of any such Pre-existing Contamination, except as set
forth in Paragraph 6.4.  Landlord's obligations under this Paragraph 6.2(d)
shall survive the expiration or earlier termination of this Lease.

             6.3        Tenant's Compliance with Requirements.  Tenant shall, at
Tenant's sole cost and expense, fully, diligently and in a timely manner, comply
with all "Applicable Requirements," which term is used in this Lease to mean all
laws, rules, regulations, ordinances, directives, covenants, easements and
restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Landlord's
engineers and/or consultants, relating in any manner to the Premises (including
but not limited to matters pertaining to (i) industrial hygiene, (ii)
environmental conditions on, in, under or about the Premises, including soil and
groundwater conditions, and (iii) the use, generation, manufacture, production,
installation, maintenance, removal, transportation, storage, spill or release of
any Hazardous Substance), now in effect or which may hereafter come into
effect.  Tenant shall, within ten (10) days after receipt of Landlord's written
request, provide Landlord with copies of all documents and information
evidencing Tenant's compliance with any Applicable Requirements and shall
immediately upon receipt, notify Landlord in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving failure by Tenant or the
Premises to comply with any Applicable Requirements.  Tenant’s compliance
obligations shall also include all alterations and improvements required,
requested or deemed reasonably necessary by any governmental or
quasi-governmental entity for the Premises to be in compliance with the
Americans with Disabilities Act of 1990, (Pub. L. No. 101-336, 104 Stat. 327),
as amended, Title 24 of the California Administrative Code, including without
limitation any and all of its access, and labor, energy and economy,
requirements, and any and all rules, regulations and requirements promulgated
thereunder or under any similar laws, ordinances, rules, regulations or orders,
all of which shall be made by Tenant at its sole cost and expense at any time
such alterations or improvements are required, requested or deemed necessary,
including but not limited to in connection with the Work (defined in Exhibit E).

             6.4        Inspection; Compliance with Law .  In addition to
Landlord's environmental monitoring and insurance program, the cost of which is
included in Operating Expenses, Landlord and the holders of any mortgages, deeds
of trust or ground leases on the Premises ("Lenders") shall have the right to
enter the Premises at any time in the case of an emergency, and otherwise at
reasonable times after telephone notice, for the purpose of inspecting the
condition of the Premises and for verifying compliance by Tenant with this Lease
and all Applicable Requirements.  Landlord shall be entitled to employ experts
and/or consultants in connection therewith to advise Landlord with respect to
Tenant's installation, operation, use, monitoring, maintenance, or removal of
any Hazardous Substance on or from the Premises.  The cost and expenses of any
such inspections shall be paid by the party requesting same unless a violation
of Applicable Requirements exists, is imminent, or is discovered during such
inspection, or the inspection is requested or ordered by a governmental
authority.  In such case, Tenant shall upon request reimburse Landlord or
Landlord's Lender, as the case may be, for the costs and expenses of such
inspections.

             6.5        Tenant Move-in Questionnaire .  Prior to executing this
Lease, Tenant has completed, executed and delivered to Landlord Tenant's Move-in
and Lease Renewal Environmental Questionnaire (the “Tenant Move-in
Questionnaire”), a copy of which is attached hereto as Exhibit D and
incorporated herein by this reference.  Tenant covenants, represents and
warrants to Landlord that the information on the Tenant Move-in Questionnaire is
true and correct and accurately describes the use(s) of Hazardous Substances
which will be made and/or used on the Premises by Tenant.  Tenant may amend the
Tenant Move-in Questionaire, but such amendment shall not alter or amend
Tenant’s obligations and responsibilities pursuant to Section 6 of the Lease.

7.          Maintenance, Repairs, Trade Fixtures and Alterations.

             7.1        Tenant's Obligations.  Subject to the provisions of
Paragraph 7.2 (Landlord's Obligations), Paragraph 9 (Damage or Destruction) and
Paragraph 14 (Condemnation), Tenant shall, at Tenant's sole cost and expense and
at all times, keep the Premises and every part thereof in good order, condition
and repair (whether or not such portion of the Premises requiring repair, or the
means of repairing the same, are reasonable or readily accessible to Tenant and
whether or not the need for such repairs occurs as a result of Tenant's use, any
prior use, the elements or the age of such portion of the Premises) including,
without limiting the generality of the foregoing, all equipment or facilities
specifically serving the Premises, such as plumbing, heating, air conditioning,
ventilating (“HVAC”) on a quarterly schedule (i.e. no less than four (4) times
per calendar year), electrical, lighting facilities, boilers, fired or unfired
pressure vessels, fire hose connectors if within the Premises, fixtures,
interior walls, interior surfaces of exterior walls, ceilings, floors, windows,
doors, plate glass, skylights, draft curtains, columns and dock doors related
equipment (including but not limited to dock levelers, bumpers, lights and
adjacent dock wells), but excluding any items which are the responsibility of
Landlord pursuant to Paragraph 7.2 below.  Tenant's obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.  Tenant shall provide Landlord with written notice of quarterly service
of all HVAC systems servicing the Premises.

             7.2        Landlord's Obligations.  Subject to the provisions of
Paragraph 6 (Use), Paragraph 7.1 (Tenant's Obligations), Paragraph 9 (Damage or
Destruction) and Paragraph 14 (Condemnation), Landlord at its expense and not
subject to reimbursement pursuant to Paragraph 4.2, shall keep in good order,
condition and repair the foundations and exterior walls of the Building and
utility systems outside the Building.  Landlord, subject to reimbursement
pursuant to Paragraph 4.2, shall keep in good order, condition and repair the
air conditioning systems servicing the Premises, Building roof and Common Areas.


             7.3        Alteration; Condition of Premises .  Tenant shall not
make nor cause to be made any alterations, installations in, on, under or about
the Premises without Landlord’s prior written consent, except as specifically
set forth in Exhibit E, Tenant Improvements, except for nonstructural
alterations of a cosmetic nature only and in an amount not to exceed fifty
thousand dollars ($50,000), and then only with thirty (30) days’ prior written
notice to Landlord.  Tenant represents that it shall accept the Premises in “as
is” condition as of the Commencement Date or date of early occupancy, if any,
broom-clean but otherwise without representation or warranty as to its
condition.

             7.4        Surrender/Restoration.  Upon the termination of this
Lease, Tenant shall surrender the Premises by the end of the last day of the
Lease term or any earlier termination date in its original condition (as when
Tenant took possession of the Premises), clean and free of debris and in good
operating order, condition and state of repair ordinary wear and tear excepted. 
Without limiting the generality of the above, Tenant shall remove all personal
property, trade fixtures, unless Landlord requests, in writing, that Tenant not
remove some or all of such fixtures (other than trade fixtures), additions or
improvements installed by or on behalf of Tenant or situated in or about the
Premises and floor bolts, patch all floors and cause all lights to be in good
operating condition. By the date which is twenty (20) days prior to such
termination of this Lease, Landlord shall notify Tenant in writing of those
fixtures (other than trade fixtures), alterations, additions and other
improvements which Landlord shall require Tenant not to remove from the
Premises.  Tenant shall repair any damage caused by the installation or removal
of such signs, trade fixtures, furniture, furnishings, fixtures, additions and
improvements which are to be removed from the Premises by Tenant hereunder.  If
Landlord fails to so notify Tenant at least twenty (20) days prior to such
termination of this Lease, then Tenant shall remove all tenant signage,
alterations, furniture, furnishings, trade fixtures, additions and other
improvements (other than the Tenant Improvements) installed in or about the
Premises by, or on behalf of Tenant.  Tenant shall ensure that the removal of
such items and the repair of the Premises will be completed prior to such
termination of this Lease.  Notwithstanding the foregoing, Tenant may remove
from the Premises upon termination of this Lease the laboratory equipment
specifically listed in Exhibit E.

8.          Insurance; Indemnity.

             8.1        Payment of Premiums.  The cost of the premiums for the
insurance policies maintained by Landlord under this Paragraph 8 shall be a
Common Area Operating Expense pursuant to Paragraph 4.2 hereof.  Premiums for
policy periods commencing prior to, or extending beyond, the term of this Lease
shall be prorated to coincide with the corresponding Commencement Date of
Expiration Date.

             8.2        Tenant's Insurance.

             (i)          At its sole cost and expense, Tenant shall maintain in
full force and effect during the Term of the lease the following insurance
coverages insuring against claims which may arise from or in connection with the
Tenant's operation and use of the leased premises.

                           (a)         Commercial General Liability with minimum
limits of $1,000,000 per occurrence; $3,000,000 general aggregate for bodily
injury, personal injury and property damage.  If required by Landlord, liquor
liability coverage will be included.

                           (b)        Workers' Compensation insurance with
statutory limits and Employers Liability with a $1,000,000 per accident limit
for bodily injury or disease.

                           (c)         Automobile Liability covering all owned,
non-owned and hired vehicles with a $1,000,000 per accident limit for bodily
injury and property damage.

                           (d)        Property insurance against all risks of
loss to any tenant improvements or betterments and business personal property on
a full replacement cost basis with no coinsurance penalty provision; and
Business Interruption Insurance with a limit of liability representing loss of
at least approximately six months of income.

             (ii)         Tenant shall deliver to AMB or Landlord’s property
management company certificates of all insurance reflecting evidence of required
coverages prior to initial occupancy; and annually thereafter.

             (iii)        If, in the opinion of Landlord's insurance advisor,
the amount of scope of such coverage is deemed inadequate at any time during the
Term, then within thirty (30) days after Tenant’s receipt of written notice of
the opinion of Landlord’s insurance advisor Tenant shall increase such coverage
to such reasonable amounts or scope as Landlord's advisor deems adequate.

             (iv)       All insurance required under Paragraph 8.2 (i) shall be
primary and non-contributory (ii) shall provide for severability of interests,
(iii) shall be issued by insurers, licensed to do business in the state in which
the Premises are located and which are rated A:VII or better by Best's Key
Rating Guide, (iv) shall be endorsed to include Landlord and such other persons
or entities as Landlord may from time to time designate, as additional insureds
(Commercial General Liability only), and (v) shall be endorsed to provide at
least 30-days prior notification of cancellation or material change in coverage
to said additional insureds.

             8.3        Landlord's Insurance.  Landlord shall maintain "all
risks" coverage as broad as the current ISO Special Form policy, providing fire
and extended coverage, and which may, in Landlord’s sole discretion, include
earthquake and flood, covering the buildings within the Property for a minimum
of eighty percent (80%) of their value excluding tenant improvements, Commercial
General Liability insurance, and such other insurance in such amounts and
covering such other liability or hazards as deemed appropriate by Landlord.  The
amount and scope of coverage of Landlord's insurance shall be determined by
Landlord from time to time in its sole good faith discretion and shall be
subject to such deductible amounts as Landlord may elect.  Landlord shall have
the right to reduce any insurance or coverage, provided, however that casualty
insurance shall not be less than the eighty percent (80%) specified above.
Premiums for any such insurance shall be a Common Area Operating Expense.

             8.4        Waiver of Subrogation.  To the extent permitted by law
and without affecting the coverage provided by insurance required to be
maintained hereunder, Landlord and Tenant each waive any right to recover
against the other on account of any and all claims Landlord or Tenant may have
against the other with respect to property insurance actually carried, or
required to be carried hereunder, to the extent of the proceeds realized from
such insurance coverage.

             8.5        Indemnity.

             (a)         Tenant shall protect, indemnify and hold Landlord and
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney's fees) incurred by reason of:

                           (i)          any damage to any property (including
but not limited to property of any Landlord Entity) or death or injury to any
person occurring in or about the Premises, the Building or the Corporate Center
to the extent that such injury or damage shall be caused by or arise from any
actual or alleged act, neglect, fault or omission by or of Tenant and its
officers, directors, shareholders, agents, servants, employees, invitees,
customers, contractors or visitors (“Tenant Entities”), and including without
limitation any damage, death or injury caused or contributed to by any animals
or organisms (including without limitation viruses, bacterium and cancers)
present at the Premises, in the Building or at the Corporate Center by reason of
or in connection with Tenant’s Use or Occupancy of the Premises, Building or
Corporate Center, including without limitation any such animals or organisms
permitted at the Premises, Building or Corporate Center by Landlord or by any
governmental organization having jurisdiction, and;

                           (ii)         the conduct or management of any work or
anything whatsoever done by Tenant or Tenant Entities in, on or about the
Premises, Building or Corporate Center, or from transactions of Tenant or Tenant
Entities concerning the Premises, Building or Corporate Center;

                           (iii)        Tenant's failure, or the failure of any
Tenant Entity, to comply with any and all governmental laws, ordinances and
regulations applicable to the condition or use of the Premises, Building or
Corporate Center, or its occupancy; or

                           (iv)       any breach or default of the part of
Tenant or any Tenant Entity in the performance of any covenant or agreement on
the part of the Tenant to be performed pursuant to this Lease.

                           (b)        Landlord shall protect, indemnify and hold
Tenant harmless from and against any and all loss, claims, liability or costs
(including court costs and reasonable attorney's fees) incurred by reason of:

                           (i)          any damage to any property (including
but not limited to property of any Tenant Entity) or death or injury to any
person occurring outside the Premises, and in, on or about the Building or the
Corporate Center to the extent that such injury or damage is caused by or arises
from the gross negligence or willful misconduct of Landlord or Landlord
Entities;

                           (ii)         the grossly negligent or willful
misconduct or mismanagement of any work or anything whatsoever done by Landlord
outside the Premises and in, on or about the Building or Corporate Center, or
from transactions of Landlord concerning the Building or Corporate Center; or

                           (iii)        Landlord’s failure to comply with any
and all governmental laws, ordinances and regulations applicable to the
condition or use of the Building or Corporate Center, or its occupancy, where
Landlord’s compliance is required under the Lease.

The provisions of this Paragraph 8.5 shall survive the termination of this Lease
with respect to any claims or liability accruing prior to such termination.

             8.6        Exemption of Landlord from Liability.  Except to the
extent caused by the gross negligence or willful misconduct of Landlord, neither
Landlord nor Landlord Entities shall be liable for and Tenant waives any claims
against Landlord and Landlord Entities for injury or damage to the person or the
property of Tenant, Tenant's employees, contractors, invitees, customers or any
other person in or about the Premises, Building or Corporate Center from any
cause whatsoever, including, but not limited to, damage or injury which is
caused by or results from (i) fire, steam, electricity, gas, water or rain, or
from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures
or (ii) from the condition of the Premises, other portions of the Building or
Corporate Center.  Landlord shall not be liable for any damages arising from any
act or neglect of any other tenant of Landlord nor from the failure by Landlord
to enforce the provisions of any other lease in the Corporate Center. 
Notwithstanding Landlord's negligence or breach of this Lease, neither Landlord
nor Landlord Entities shall under any circumstances be liable for injury to
Tenant's business, for any loss of income or profit therefrom or any indirect,
consequential or punitive damages.

9.          Damage or Destruction.

             9.1        Termination Right.  Tenant shall give Landlord immediate
written notice of any damage to the Premises.  Subject to the provisions of
Paragraph 9.2, if the Premises or the Building shall be damaged to such an
extent that there is substantial interference for a period exceeding ninety (90)
consecutive days with the conduct by Tenant of its business at the Premises,
Tenant, at any time prior to commencement of repair of the Premises and
following 10 days written notice to Landlord, may terminate this Lease effective
30 days after delivery of such notice to Landlord.  Such termination shall not
excuse the performance by Tenant of those covenants which under the terms hereof
survive termination.  Rent shall be abated in proportion to the degree of
interference during the period that there is such substantial interference with
the conduct of Tenant's business at the Premises.  Abatement of rent and
Tenant's right of termination pursuant to this provision shall be Tenant's sole
remedy for failure of Landlord to keep in good order, condition and repair the
foundations and exterior walls of the Building, Building roof, utility systems
outside the Building, the Common Areas and HVAC.

             9.2        Damage Caused by Tenant.  Tenant's termination rights
under Paragraph 9.1 shall not apply if the damage to the Premises or Building is
the result of any act or omission of Tenant or of any Tenant Entities ("Tenant
Acts").  Any damage resulting from a Tenant Act shall be promptly repaired by
Tenant.  Landlord at its option may at Tenant's expense repair any damage caused
by Tenant Acts.  Tenant shall continue to pay all rent and other sums due
hereunder and shall be liable to Landlord for all damages that Landlord may
sustain resulting from a Tenant Act.

10.        Real Property Taxes.

             10.1     Payment of Real Property Taxes.  Landlord shall pay the
Real Property Taxes due and payable during the term of this Lease and, except as
otherwise provided in Paragraph 10.3, any such amounts shall be included in the
calculation of Operating Expenses in accordance with the provisions of Paragraph
4.2.

             10.2     Real Property Tax Definition.  As used herein, the term
"Real Property Taxes" is any form of tax or assessment, general, special,
ordinary or extraordinary, imposed or levied upon (a) the Building, the
Corporate Center, or the Real Property (b) any interest of Landlord in the
Building, the Corporate Center, or the Real Property (c) Landlord's right to
rent or other income from the Building Corporate Center, and Real Property (d)
Landlord as a result of any transfer of all or any part of its interest in the
Building, Corporate Center, or Real Property and/or (e) Landlord's business of
leasing the Premises.  Real Property Taxes include without limitation (i) any
license fee, commercial rental tax, excise tax, improvement bond or bonds, levy
or tax; (ii) any tax or charge which replaces or is in addition to any of such
above-described "Real Property Taxes" and (iii) any fees, expenses or costs
(including attorney's fees, expert fees and the like) incurred by Landlord in
protesting or contesting any assessments levied or any tax rate.  The term "Real
Property Taxes" shall also include any increase resulting from a change in the
ownership of the Corporate Center or Building, or the improvements thereon, the
execution of this Lease or any modification, amendment or transfer thereof. 
Real Property Taxes for tax years commencing prior to, or extending beyond, the
term of this Lease shall be prorated to coincide with the corresponding
Commencement Date or Expiration Date.

             10.3     Joint Assessment.  If the Building is not separately
assessed, Real Property Taxes allocated to the Building shall be an equitable
proportion of the Real Property Taxes for all of the land and improvements
included within the tax parcel assessed.

             10.4     Tenant's Property Taxes.  Tenant shall pay prior to
delinquency all taxes assessed against and levied upon Tenant's improvements,
fixtures, furnishings, equipment, including without limitation all taxes
assessed in connection with the Work (defined in Exhibit E, attached), and all
taxes assessed against the personal property of Tenant contained in the Premises
or stored within the Corporate Center and all costs associated with the Tenant
Improvement shall be paid solely by Tenant.  In connection with the Work, within
ten (10) days following Landlord’s written request therefor, Tenant shall
present to Landlord true and correct copies of all contracts, receipts, and
other verifications of all costs and expenses associated with the Work.

             10.5     Additional Improvements.  Operating Expenses shall not
include Real Property Taxes attributable to improvements placed upon the
Corporate Center by other tenants or by Landlord for the exclusive enjoyment of
such other tenants.  Tenant shall, however, pay to Landlord at the time
Operating Expenses are payable under Paragraph 4.2, the entirety of any increase
in Real Property Taxes if assessed by reason of improvements placed upon the
Premises or in the Corporate Center or on the Real Property by Tenant or at
tenant’s request.

11.        Utilities.  Tenant shall pay directly for all utilities and services
supplied to the Premises, including but not limited to electricity, telephone,
security, gas and cleaning of the Premises, together with any taxes thereon, all
of which shall be transferred into Tenant’s name immediately upon Tenant’s
occupancy of the Premises, whether such occupancy is upon the Commencement Date
or pursuant to Early Occupancy as allowed by Addendum Two.

12.        Assignment and Subletting.

             12.1     Landlord's Consent Required.

                           (a)         Tenant shall not assign, transfer,
mortgage or otherwise transfer or encumber (collectively, "assign") or sublet
all or any part of Tenant's interest in this Lease or in the Premises without
Landlord's prior written consent which consent shall not be unreasonably
withheld, except in connection with Tenant’s financing of improvements or
equipment, and then still subject to Landlord’s prior written approval, which
shall not be unreasonably withheld or delayed.  Relevant criteria in determining
reasonability of consent include, but are not limited to, credit history of a
proposed assignee or sublessee, references from prior landlords, any change or
intensification of use of the Premises or the Common Areas and any limitations
imposed by the Internal Revenue Code and the Regulations promulgated thereunder
relating to Real Estate Investment Trusts.  Assignment or sublet shall not
release Tenant from its obligations hereunder.  Tenant shall not (i) sublet or
assign or enter into other arrangements such that the amounts to be paid by the
sublessee or assignee thereunder would be based, in whole or in part, on the
income or profits derived by the business activities of the sublessee or
assignee; (ii) sublet the Premises or assign this Lease to any person in which
Landlord owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Internal Revenue Code (the
"Code"); or (iii) sublet the Premises or assign this Lease in any other manner
which could cause any portion of the amounts received by Landlord pursuant to
this Lease or any sublease to fail to qualify as "rents from real property"
within the meaning of Section 856(d) of the Code, or which could cause any other
income received by Landlord to fail to qualify as income described in Section
856(c)(2) of the Code.  The requirements of this Paragraph 12.1 shall apply to
any further subleasing by any subtenant.

                       (a)         Neither a change in control of Tenant nor the
trading in Tenant’s securities shall constitute an assignment requiring
Landlord’s consent whether or not the transfer is (i) to a successor corporation
into which or with which Tenant is merged or consolidated, (ii) to a
wholly-owned subsidiary of Tenant, or (iii) to a corporation into which Tenant
shall sell all or substantially all of its assets, so long as any such change in
control or trading does not change the Use of the Premises.  In addition, the
public trading of stock in Tenant shall not be deemed an assignment or transfer
requiring Landlord’s consent.  Each and every change in control or trading as
set forth in this Paragraph 12.1(b) shall be referred to as a “Permitted
Transfer". No Permitted Transfer shall result in impairment in any manner of
Landlord’s rights and remedies with respect to the Security Deposit, and upon
and after any and all Permitted Transfers.

 

 

Tenant shall continue to be bound by all of the terms and conditions of the
Lease including those set forth in Paragraph 1.7, Security Deposit.

             12.3     Excess Consideration .  In the event of any assignment or
sublease, Landlord shall receive as additional rent hereunder sixty-five percent
(65%) of Tenant’s “Excess Consideration” derived from such assignment or
sublease.  If Tenant shall elect to assign or sublet, Tenant shall use
reasonable and good faith efforts to secure consideration from any such assignee
or subtenant which would be generally equivalent to then-current market rent,
but in no event shall Tenant’s monetary obligations to Landlord, as set forth in
this Lease, be reduced.  In the event of a sublease, “Excess Consideration”
shall mean all rent, additional rent or other consideration actually received by
Tenant from such subtenant and/or actually paid by such subtenant on behalf of
Tenant in connection with the subletting in excess of the rent, additional rent
and other sums payable by Tenant under this Lease during the term of the
sublease on a per square foot basis if less than all of the Premises is
subleased, less brokerage commissions, if any, reasonably incurred by Tenant to
procure the sublease, and the cost of any alterations made by Tenant
specifically for the benefit of such subtenant.  In the event of an assignment,
“Excess Consideration” shall mean key money, bonus money or other consideration
paid by the assignee to Tenant in connection with such assignment, and any
payment in excess of fair market value for services rendered by Tenant to
assignee or for assets, fixtures, inventory, equipment, or furniture transferred
by Tenant to assignee in connection with such assignment, less brokerage
commissions, if any, reasonably incurred by Tenant to procure the assignment,
and the cost of any alterations made by Tenant specifically for the benefit of
such assignee.  If part of the Excess Consideration shall be payable by the
assignee or subtenant other than in case, then Landlord’s share of such non-cash
consideration shall be in such form as is reasonably satisfactory to Landlord.

13.        Default; Remedies.

             13.1     Default.   The occurrence of any one of the following
events shall constitute an event of default on the part of Tenant ("Default"):

                           (a)         The abandonment of the Premises by
Tenant;

                           (b)        Failure to pay any installment of Base
Rent, Additional Rent or any other monies due and payable hereunder, said
failure continuing for a period of 3 days after the same is due;

                           (c)         A general assignment by Tenant or any
guarantor for the benefit of creditors;

                           (d)        The filing of a voluntary petition in
bankruptcy by Tenant or any guarantor, the filing of a voluntary petition for an
arrangement, the filing of a petition, voluntary or involuntary, for
reorganization, or the filing of an involuntary petition by Tenant's creditors
or guarantors;

                           (e)         Receivership, attachment, of other
judicial seizure of the Premises or all or substantially all of Tenant's assets
on the Premises;

                           (f)         Failure of Tenant to maintain insurance
as required by Paragraph 8.2;

                           (g)        Any breach by Tenant of its covenants
under Paragraph 6.2;

                           (h)        Failure in the performance of any of
Tenant's covenants, agreements or obligations hereunder (except those failures
specified as events of Default in other Paragraphs of this Paragraph 13.1 which
shall be governed by such other Paragraphs), which failure continues for 15 days
after written notice thereof from Landlord to Tenant provided that, if Tenant
has exercised reasonable diligence to cure such failure and such failure cannot
be cured within such 15 day period despite reasonable diligence, Tenant shall
not be in default under this subparagraph unless Tenant fails thereafter
diligently and continuously to prosecute the cure to completion;

                           (i)          Any transfer of a substantial portion of
the assets of Tenant, or any incurrence of a material obligation by Tenant,
unless such transfer or obligation is undertaken or incurred in the ordinary
course of Tenants business or in good faith for equivalent consideration, or
with Landlord's consent; and

                           (j)          The actual or attempted revocation or
repudiation of any letter of credit securing Tenant’s obligations hereunder.

             13.2     Remedies.   In the event of any Default by Tenant,
Landlord shall have the remedies set forth in the Addendum attached hereto
entitled "Landlord's Remedies in Event of Tenant Default".

             13.3     Late Charges .  Tenant hereby acknowledges that late
payment by Tenant to Landlord of rent and other sums due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain.  Such costs include, but are not
limited to, processing and accounting charges.  Accordingly, if any installment
of rent or other sum due from Tenant shall not be received by Landlord or
Landlord's designee within 5 days after such amount shall be due, then, without
any requirement for notice to Tenant, Tenant shall pay to Landlord a late charge
equal to three percent (3%) of such overdue amount.  The parties hereby agree
that such late charge represents a fair and reasonable estimate of the costs
Landlord will incur by reason of late payment by Tenant.  Acceptance of such
late charge by Landlord shall in no event constitute a waiver of Tenant's
Default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder.

14.        Condemnation.  If the Premises or any portion thereof are taken under
the power of eminent domain or sold under the threat of exercise of said power
(all of which are herein called "condemnation"), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs.  If more than 10% of the floor area of the
Premises, or more than 25% of the portion of the Common Areas designated for
Tenant's parking, is taken by condemnation, Tenant may, at Tenant's option, to
be exercised in writing within thirty (30) days after Landlord shall have given
Tenant written notice of such taking (or in the absence of such notice, within
thirty (30) days after the condemning authority shall have taken possession)
terminate this Lease as of the date the condemning authority takes such
possession.  If Tenant does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent and Additional Rent shall be
reduced in the same proportion as the rentable floor area of the Premises taken
bears to the total rentable floor area of the Premises.  No reduction of Base
Rent shall occur if the condemnation does not apply to any portion of the
Premises.  Any award for the taking of all or any part of the Premises under the
power of eminent domain or any payment made under threat of the exercise of such
power shall be the property of Landlord, provided, however, that Tenant shall be
entitled to any compensation, separately awarded to Tenant for Tenant's
relocation expenses and/or loss of Tenants trade fixtures.  In the event that
this Lease is not terminated by reason of such condemnation, Landlord shall to
the extent of its net severance damages in the condemnation matter, repair any
damage to the Premises caused by such condemnation authority.

15.        Estoppel Certificate and Financial Statements.

             15.1     Estoppel Certificate .  Each party (herein referred to as
"Responding Party") shall within 10 days after written notice from the other
Party (the "Requesting Party") execute, acknowledge and deliver to the
Requesting Party, to the extent it can truthfully do so, an estoppel certificate
in the form attached hereto, plus such additional information, confirmation a/or
statements as be reasonably requested by the Requesting Party.

             15.2     Financial Statement.  If Landlord desires to finance,
refinance, or sell the Building, the Corporate Center, the Real Property, or any
part thereof, Tenant and all Guarantors shall deliver to any potential lender or
purchaser designated by Landlord such financial statements of Tenant and such
Guarantors as may be reasonably required by such lender or purchaser, including
but not limited to Tenant's financial statements for the past 3 years.  All such
financial statements shall be received by Landlord and such lender or purchaser
in confidence and shall be used only for the purposes herein set forth.

16.        Additional Covenants and Provisions .

             16.1     Severability< b>.  The invalidity of any provision of this
Lease, as determined by a court of competent jurisdiction, shall not affect the
validity of any other provision hereof.

             16.2     Interest on Past-Due Obligations.  Any monetary payment
due Landlord hereunder not received by Landlord within 10 days following the
date on which it was due shall bear interest from the date due at 12% per annum,
but not exceeding the maximum rate allowed by law in addition to the late charge
provided for in Paragraph 13.3.

             16.3     Time of Essence .  Time is of the essence with respect to
the performance of all obligations to be performed or observed by the Parties
under this Lease.

             16.4     Landlord Liability .  Tenant, its successors and assigns,
shall not assert nor seek to enforce any claim for breach of this Lease against
any of Landlord's assets other than Landlord's interest in the Corporate
Center.  Tenant agrees to look solely to such interest for the satisfaction of
any liability or claim against Landlord under this Lease.  In no event
whatsoever shall Landlord (which term shall include, without limitation, all
Landlord Entities and any general or limited partner, trustee, beneficiary,
officer, director, or stockholder of Landlord and of all Landlord Entities) ever
be personally liable for any such liability.  In addition, Tenant hereby waives
the provisions and protections of California Civil Code Sections 1932(2),
1933(4), 1941, 1941.1, 1941.3, 1941.4, 1942 and 1945.  Landlord shall remain
creditworthy for the duration of the Lease.

             16.5     No Prior or Other Agreements.  This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
supersedes all oral, written prior or contemporaneous agreements or
understandings.

             16.6     Notice Requirements.  All notices required or permitted by
this Lease shall be in writing and may be delivered in person (by hand or by
messenger or courier service) or may be sent by regular, certified or registered
mail or U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission during normal business hours, and shall be deemed sufficiently
given if served in a manner specified in the Paragraph 16.6.  The addresses
noted adjacent to a Party's signature on this Lease shall be that Party's
address for delivery or mailing of notice purposes.  Either Party may by written
notice to the other specify a different address for notice purposes, except that
upon Tenant's taking possessing of the Premises, the Premises shall constitute
Tenant's address for the purpose of mailing or delivering notices to Tenant.  A
copy of all notices required or permitted to be given to Landlord hereunder
shall be concurrently transmitted to such party or parties at such addresses as
Landlord may from time to time hereafter designate by written notice to Tenant.

             16.7     Date of Notice.  Any notice sent by registered or
certified mail, return receipt requested, shall be deemed given on the date of
delivery shown on the receipt card, or if no delivery date is shown, the
postmark thereon.  If sent by regular mail, the notice shall be deemed given 48
hours after the same is addressed as required herein and mailed with postage
prepaid.  Notices delivered by United States Express Mail or overnight courier
that guarantees next day delivery shall be deemed given 24 hours after delivery
of the same to the United States Postal Service or courier.  If any notice is
transmitted by facsimile transmission or similar means, the same shall be deemed
served or delivered upon telephone or facsimile confirmation of receipt of the
transmission thereof, provided a copy is also delivered via hand or overnight
delivery or certified mail.  If notice is received on a Saturday or a Sunday or
a legal holiday, it shall be deemed received on the next business day.

             16.8     Waivers.   No waiver by any party of a Default by the
other party shall be deemed a waiver of any other term, covenant or condition
hereof, or of any subsequent Default by that other party of the same or any
other term, covenant or condition hereof.

             16.9     Holdover .  Tenant has no right to retain possession of
the Premises or any part thereof beyond the expiration or earlier termination of
this Lease.  If Tenant holds over with the consent of Landlord:  (i) the Base
Rent payable shall be increased to 175% of the Base Rent applicable during the
month immediately preceding such expiration or earlier termination; (ii)
Tenant's right to possession shall terminate on 30 days notice from Landlord and
(iii) all other terms and conditions of this Lease shall continue to apply. 
Nothing contained herein shall be construed as a consent by Landlord to any
holding over by Tenant.  Tenant shall indemnify, defend and hold Landlord
harmless from and against any and all claims, demands, actions, losses, damages,
obligations, costs and expenses, including, without limitation, attorneys' fees
incurred or suffered by Landlord or any Landlord Entities by reason of Tenant's
failure to surrender the Premises on the expiration or earlier termination of
this Lease in accordance with the provisions of this Lease.


             16.10   Cumulative Remedies.  No remedy or election hereunder shall
be deemed exclusive but shall, wherever possible, be cumulative with all other
remedies in law or in equity.

             16.11   Binding Effect: Choice of Law .  This Lease shall be
binding upon the Parties, their personal representatives, successors and assigns
and be governed by the laws of the State in which the Premises are located.  Any
litigation between the Parties hereto concerning this Lease shall be initiated
in San Francisco or Alameda County, California.

             16.12   Landlord.  The covenants and obligations contained in this
Lease on the part of Landlord are binding on Landlord, its successors and
assigns, only during and in respect of their respective period of ownership of
such interest in the Corporate Center.  In the event of any transfer or
transfers of such title to the Corporate Center, Landlord (and in case of any
subsequent transfers or conveyances, the then grantor) shall be concurrently
freed and relieved from and after the date of such transfer or conveyance,
without any further instrument or agreement, of all liability with respect to
the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed.

             16.13   Attorneys' Fees and Other Costs.  If any Party brings an
action or proceeding to enforce the terms hereof or declare rights hereunder,
the Prevailing Party (as hereafter defined) in any such proceeding shall be
entitled to reasonable attorneys' fees.  The term "Prevailing Party" shall
include, without limitation, a Party who substantially obtains or defeats the
relief sought.  Landlord shall be entitled to attorneys' fees, costs and
expenses incurred in preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting breach. 
Tenant shall reimburse Landlord on demand for all reasonable legal, engineering
and other professional services expenses incurred by Landlord in connection with
all requests by Tenant for consent or approval hereunder, except for Landlord’s
requests for Tenant’s execution of Estoppel Certificates.

             16.14   Landlord's Access; Showing Premises; Repairs.  Landlord and
Landlord's agents shall have the right to enter the Premises at any time, in the
case of an emergency, and otherwise at reasonable times upon reasonable notice
for the purpose of showing the same to prospective purchasers, lenders, or
tenants, and making such alterations, repairs, improvements or additions to the
Premises or to the Building, as Landlord may reasonably deem necessary. 
Landlord may at any time place on or about the Premises or Building any ordinary
"For Sale" signs and Landlord may at any time during the last 180 days of the
term hereof place on or about the Premises any ordinary "For Lease" signs.  All
such activities of Landlord shall be without abatement of rent or liability to
Tenant.

             16.15   Signs.  Tenant shall not place any signs at or upon the
exterior of the Premises or the Building, except that Tenant may, with
Landlord's prior written consent and in Landlord’s discretion, install (but not
on the roof) such signs as are reasonably required to advertise Tenant's own
business so long as such signs are in a location designated by Landlord and
comply with sign ordinances and the signage criteria established for the
Corporate Center by Landlord.

             16.16   Termination: Merger.  Unless specifically stated otherwise
in writing by Landlord, the voluntary or other surrender of this Lease by
Tenant, the mutual termination or cancellation hereof, or a termination hereof
by Landlord for Default by Tenant, shall automatically terminate any sublease or
lesser estate in the Premises; provided, however, Landlord shall, in the event
of any such surrender, termination or cancellation, have the option to continue
any one or all of any existing subtenancies, by delivery of written notice to
the holder of any such lesser interest that Landlord elects to have such
interest continue.  Landlord's failure within thirty (30) days following any
such event to make such a written election shall constitute Landlord's election
to have such event constitute the termination of such interest.

             16.17   Quiet Possession .  Upon payment by Tenant of Base Rent,
Additional Rent and all other Rent for the Premises and the performance of all
of the covenants, conditions and provisions on Tenant's part to be observed and
performed under this Lease, Tenant shall have quiet possession (“Quiet
Possession”) of the Premises for the entire term hereof subject to all of the
provisions of this Lease.

             16.18   Subordination; Attornment; Non-Disturbance.

                           (a)         Sub ordination.  This Lease shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or mortgage (collectively, "Mortgage") now or hereafter placed by
Landlord upon the Real Property, to any and all advances made on the security
thereof and to all renewals, modifications, consolidations, replacements and
extensions thereof.  Tenant agrees that any person holding any Mortgage shall
have no duty, liability or obligation to perform any of the obligations of
Landlord under this Lease for as long as such person does not become an owner
of, or entitled to control of, the Property or the Corporate Center through
foreclosure of such Mortgage.  In the event of Landlord's default with respect
to any such obligation, Tenant will give any Lender, whose name and address have
previously in writing been furnished Tenant, notice of  a default by Landlord. 
Tenant may not exercise any remedies for default by Landlord unless and until
Landlord and the Lender shall have received written notice of such default and a
reasonable time (not less than sixty (60) days) shall thereafter have elapsed
without the default having been cured.  If any Lender shall elect to have this
Lease superior to the lien of its Mortgage and shall give written notice thereof
to Tenant, this Lease shall be deemed prior to such Mortgage.  The provisions of
a Mortgage relating to the disposition of condemnation and insurance proceeds
shall prevail over any contrary provisions contained in this Lease.

                           (b)        Attornment.  Subject to the
non-disturbance provisions of subparagraph C of this Paragraph 16.18, Tenant
agrees to attorn to a Lender or any other party who acquires ownership of the
Premises by reason of a foreclosure of a Mortgage. In the event of such
foreclosure, such new owner shall not:  (i) be liable for any act or omission of
any prior landlord or with respect to events occurring prior to acquisition of
ownership, (ii) be subject to any offsets or defenses which Tenant might have
against any prior Landlord, or (iii) be liable for security deposits or be bound
by prepayment of more than one month's rent, except as agreed to between such
new owner and Tenant.

                           (c)         Non -Disturbance.  With respect to any
Mortgage entered into by Landlord after the execution of this Lease, Tenant's
subordination of this Lease shall be subject to receiving assurance (a
"non-disturbance agreement") from the Mortgage holder that Tenant's possession
and this Lease will not be disturbed so long as Tenant is not in Default and
attorns to the record owner of the Premises.

                           (d)        Self-Executing.  The agreements contained
in this Paragraph 16.18 shall be effective without the execution of any further
documents; provided, however, that upon written request from Landlord or a
Lender in connection with a sale, financing or refinancing of Premises, Tenant
and Landlord shall execute such further writings as may be reasonably required
to separately document any such subordination or non-subordination, attornment
and/or non-disturbance agreement as is provided for herein, as long as Tenant’s
obligations hereunder are not expanded.  Subject to the provisions of Section
16.18, Landlord is hereby irrevocably vested with full power to subordinate this
Lease to a Mortgage.

             16.19   Rules and Regulations .  Tenant agrees that it will abide
by, and to cause its employees, suppliers, shippers, customers, tenants,
contractors and invitees to abode by all the rules and regulations attached
hereto as Exhibit C ("Rules and Regulations") which Landlord may change from
time to time for the management, safety, care,
and cleanliness of the Common Areas, the parking and unloading of vehicles and
the preservation of good order, as well as for the convenience of other
occupants or tenants of the Building and the Corporate Center and their
invitees.  Landlord shall not be responsible to Tenant for the non-compliance
with said Rules and Regulations by other tenants of the Corporate Center.

             16.20   Security Measures .  Tenant acknowledges that the rental
payable to Landlord hereunder does not include the cost of guard service or
other security measures.  Landlord has no obligations to provide same.  Tenant
assumes all responsibility for the protection of the Premises, Tenant, Tenant
Entities, and each of their agents and invitees, and their property, from the
acts of third parties.

             16.21   Reservations .  Landlord reserves the right to grant such
easements that Landlord deems necessary and to cause the recordation of parcel
maps, so long as such easements and maps do not reasonably interfere with the
use of the Premises by Tenant.  Tenant agrees to sign any documents reasonable
requested by Landlord to effectuate any such easements or maps.

             16.22   Conflict.  Any conflict between the printed provisions of
this Lease and the typewritten or handwritten provisions shall be controlled by
the typewritten or handwritten provisions.

             16.23   Offer.  Preparation of this Lease by either Landlord or
Tenant or Landlord's agent or Tenant's agent and submission of same to Tenant or
Landlord shall not be deemed an offer to lease.  This Lease is not intended to
be binding until executed and delivered by all Parties hereto.

             16.24   Amendments.  This Lease may be modified only in writing,
signed by the parties in interest at the time of the modification.

             16.25   Multiple Parties .  Except as otherwise expressly provided
herein, if more than one person or entity is named herein as Tenant, the
obligations of such persons shall be the joint and several responsibility of all
persons or entities named herein as such Tenant.

             16.26   Authority.  Each person signing on behalf of Landlord or
Tenant warrants and represents that she or is authorized to execute and deliver
this Lease and to make it a binding obligation of Landlord or Tenant.

 

 

 

 

 

 

 

 

 

 

 

                           The parties hereto have executed this Lease at the
place and on the dates specified above their respective signatures.

Landlord: Tenant: AMB PROPERTY, L.P., ABGENIX, INC., a Delaware corporation a
Delaware limited partnership  

By:       AMB Property Corporation,
             a Maryland corporation, its general partner

 

  By: /s/ John L. Rossi

--------------------------------------------------------------------------------

By: /s/ Kurt Leutzinger

--------------------------------------------------------------------------------

          John L. Rossi                 Its: Senior Vice President Its: Chief
Financial Officer

--------------------------------------------------------------------------------

Executed at:

--------------------------------------------------------------------------------

Executed at:

--------------------------------------------------------------------------------

on:

--------------------------------------------------------------------------------

on:

--------------------------------------------------------------------------------

 

Landlord's Address: Billing  Address: Pier 1, Bay 1   San Francisco, CA 94111



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Property Management Address:



--------------------------------------------------------------------------------

385 Oyster Point Blvd., Suite 9B   South San Francisco, CA 94080
Phone:__________________________________ Tel: 650 873-1729     Legal Notice
Address:

  Kurt Leutzinger, Esquire

--------------------------------------------------------------------------------

  Abgenix, Inc.

--------------------------------------------------------------------------------

  6701 Kaiser Drive

--------------------------------------------------------------------------------

  Fremont, CA 94555

--------------------------------------------------------------------------------

  Phone:__________________________________

  Fax:____________________________________

  Peter T. Healy, Esquire

--------------------------------------------------------------------------------

  O’Melveney & Meyers

--------------------------------------------------------------------------------

  Embarcadero Center West

--------------------------------------------------------------------------------

  275 Battery Street

--------------------------------------------------------------------------------

  San Francisco, CA 94111

--------------------------------------------------------------------------------

  Phone:__________________________________

  Fax:____________________________________

 

 

Exhibit A
Diagram of Premises

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial  ____________             ____________

 

 

Exhibit B
Commencement Date Certificate

 

LANDLORD: AMB PROPERTY, L.P.

TENANT: Abgenix, Inc.

--------------------------------------------------------------------------------

    LEASE DATE: February 8, 2001

--------------------------------------------------------------------------------

    PREMISES: 34551 Ardenwood Boulevard in the City of Fremont, California

--------------------------------------------------------------------------------

 

             Tenant hereby accepts the Premises as being in the condition
required under the Lease.
             The Commencement Date of the Lease is May 1, 2001.
             The Expiration Date of the Lease is April 30, 2011.

 

Landlord: Tenant:

AMB PROPERTY, L.P., Abgenix, Inc. a Delaware limited partnership a Delaware
corporation

By:       AMB Property Corporation,
             a Maryland corporation, its general partner

 

  By:  

--------------------------------------------------------------------------------

 John L. Rossi By:  

--------------------------------------------------------------------------------

          Its: Senior Vice President Its:  

--------------------------------------------------------------------------------

Executed at:  

--------------------------------------------------------------------------------

Executed at:  

--------------------------------------------------------------------------------

on:  

--------------------------------------------------------------------------------

on:  

--------------------------------------------------------------------------------

 

 

Landlord's Address:  

Pier 1, Bay 1
San Francisco, CA 94111

Property Management Address

385 Oyster Point Blvd., Suite 9B
South San Francisco, CA 94080
Tel 650 873-1729

Exhibit C
Rules & Regulations

1.          No advertisement, picture or sign of any sort shall be displayed on
or outside the Premises or the Building without the prior written consent of
Landlord.  Landlord shall have the right to remove any such unapproved item
without notice and at Tenant's expense.  All of Tenant’s signage requests shall
be included in Tenant’s Tenant Improvement requests.

2.          Tenant shall not regularly park motor vehicles in designated parking
areas after the conclusion of normal daily business activity.

3.          Tenant shall not use any method of heating or air conditioning other
than that approved as part of Tenant Improvements by Landlord without the prior
written consent of Landlord.

4.          All window coverings installed by Tenant and visible from the
outside of the Building require the prior written approval of Landlord, which
shall not be unreasonably withheld so long as such window coverings conform to
those in other areas of the Corporate Center.

5.          Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance or any flammable or combustible materials on or around
the Premises, the Building or the Corporate Center.

6.          Tenant shall not alter any lock or install any new locks or bolts on
any door at the Premises without the prior consent of Landlord, which approval
shall not be unreasonably withheld, except with respect to the card key system.

7.          Tenant agrees not to make any duplicate keys without the prior
consent of Landlord.

8.          Tenant shall park motor vehicles in those general parking areas as
designated by Landlord,except for loading and unloading.  During those periods
of loading and unloading, Tenant shall not unreasonably interfere with traffic
flow within the Corporate Center and loading and unloading areas of
other tenants.

9.          Tenant shall not disturb, solicit or canvas any occupant of the
Building or Corporate Center and shall cooperate to prevent same.

10.        No person shall go on the roof without Landlord's permission, which
approval shall not be unreasonably withheld.

11.        Business machines and mechanical equipment belonging to Tenant which
cause noise or vibration that may be transmitted to the structure of the
Building, to such a degree as to be objectionable to Landlord or other Tenants,
shall be placed and maintained by Tenant, at Tenant's expense, on vibration
eliminators or other devices sufficient to reduce noise or vibration to
acceptable levels.

12.        All goods, including material used to store goods, delivered to the
Premises of Tenant shall be immediately moved into the Premises and shall not be
left in parking or receiving areas overnight.

13.        Tractor trailers which must be unhooked or parked with dolly wheels
beyond the concrete loading areas must use steel plates or wood blocks under the
dolly wheels to prevent damage to the asphalt paving surfaces.  No parking or
storing of such trailers will be permitted in the auto parking areas of the
Corporate Center or on streets adjacent thereto.

14.        Forklifts which operate on asphalt paving areas shall not have solid
rubber tires and shall only use tires that do not damage the asphalt.

15.        Tenant is responsible for the storage and removal of all trash and
refuse.  All such trash and refuse shall be contained in suitable receptacles
stored behind screened enclosures at locations approved by Landlord.

16.        Tenant shall not store or permit the storage or placement of goods,
or merchandise or pallets or equipment of any sort outside of the Premises nor
in or around the Building, the Corporate Center or any of the Common Areas of
the foregoing.  No displays or sales of merchandise shall be allowed in the
parking lots or other Common Areas.

17.        Tenant shall not permit any animals, including, but not limited to,
any household pets, to be brought or kept in or about the Premises, the
Building, the Corporate Center or any of the Common Areas of the foregoing,
except laboratory animals approved by all governmental entities having
jurisdiction over biotechnology laboratories and over the Corporate Center.

18.        Tenant shall not permit any motor vehicles to be washed on any
portion of the Premises or in the Common Areas of the Corporate Center, nor
shall Tenant permit mechanical work or maintenance of motor vehicles to be
performed on any portion of the premises or in the Common Areas of the Corporate
Center.

 

 

Initial  ____________             ____________

 

Exhibit D
Tenant Move-in and Lease Renewal Environmental Questionnaire
for Commercial and Industrial Properties

Property Name:

Property Address: 34551 Ardenwood Boulevard, Fremont, California

Exhibit D to the Lease Dated February 8, 2001

Between

Abgenix, Inc., a Delaware corporation
(“Tenant”)
and

    AMB Property, L.P.__
(“Landlord”)

Instructions:  The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location.  A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner’s Risk Management
Department.  Please print clearly and attach additional sheets as necessary.

1.0        Process Information

Describe planned use (new Lease) or existing operations (lease renewal), and
include brief description of manufacturing processes employed.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2.0        Hazardous Materials

             2.1        Are any of the following materials handled on the
property?                                          Yes___              No___
                           (A material is handled if it is used, generated,
processed, produced, packaged, treated, stored, emitted, discharged, or
disposed.)  If so, complete this section.  If this question is not applicable,
skip this section and go on to Section 5.0.

o Explosives o Fuels o Oils o Solvents o Oxidizers o Organics/Inorganics o Acids
o Bases o Pesticides o Gases o PCBs o Radioactive Materials o Other (please
specify)    

             2.2        If any of the groups of materials checked in Section
2.1, please list the specific material(s), use(s), and quantity of each chemical
used or stored on the site in the Table below.  If convenient, you may
substitute a chemical inventory and list the uses of each of the chemicals in
each category separately.

 

Material Physical State (Solid, Liquid, or Gas) Usage Container Size Number of
Containers Total Quantity                                                

             2.3        Describe the planned storage area location(s) for these
materials.  Please include site maps and drawings as appropriate.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.0        Hazardous Wastes

             Are hazardous wastes generated?                     
                                                                  
Yes___             No___

             If yes, continue with the next question.  If not, skip this section
and go to Section 4.0.

             3.1        Are any of the following wastes generated, handled, or
disposed of (where applicable) on the property?

o Hazardous wastes o Industrial Wastewater o Waste oils o PCBs o Air emissions o
Sludges o Regulated Wastes o Other (please specify)

 

 

             3.2        List and quantify the materials identified in Question
3-1 of this section.

 

Waste Generated RCRA  listed Waste? Source Approximate Monthly Quantity Waste
Characterization Disposition                                                

             3.3        Please include name, location, and permit number (e.g.
EPA ID No.) for transporter and disposal facility, if applicable).  Attach
separate pages as necessary.

 

Transporter/Disposal
 Facility Name Facility Location Transporter (T) or
Disposal (D) Facility Permit Number                                

             3.4        Are pollution controls or monitoring employed in the
process to prevent or minimize the release of wastes into the environment?
                                          
                                                    Yes___             No___
                           If so, please describe.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4.0        USTS/ASTS

             4.1        Are underground storage tanks (USTs), aboveground
storage tanks (ASTs), or associated pipelines used for the storage of petroleum
products, chemicals, or liquid wastes present on site (lease renewals) or
required for planned operations (new tenants)?

                                      
                                          
                                                                   
Yes___             No___

                           If not, continue with section 5.0.  If yes, please
describe capacity, contents, age, type of the USTs or ASTs, as well any
associated leak detection / spill prevention measures.  Please attach additional
pages if necessary.

 

Capacity Contents Year
 Installed Type (Steel,
Fiberglass, etc) Associated Leak
Detection / Spill
Prevention Measures*                                        





  *Note: The following are examples of leak detection / spill prevention
measures:             Integrity testing Inventory reconciliation Leak detection
system   Overfill spill protection Secondary containment Cathodic protection    
    4.2 Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.         4.3 Is the UST/AST registered
and permitted with the appropriate regulatory agencies?       Yes___ No___

                           If so, please attach a copy of the required permits.

             4.4        If this Questionnaire is being completed for a lease
renewal, and if any of the USTs/ASTs have leaked, please state the substance
released, the media(s) impacted (e.g., soil, water, asphalt, etc.), the actions
taken, and all remedial responses to the incident.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             4.5        If this Questionnaire is being completed for a lease
renewal, have USTs/ASTs been removed from the property?               
                                                               
                               Yes___              No___
             If yes, please provide any official closure letters or reports and
supporting documentation (e.g., analytical test results, remediation report
results, etc.).

             4.6        For Lease renewals, are there any above or below ground
pipelines on site used to transfer chemicals or wastes?              
                                                                
                                             Yes___             No___

                           For new tenants, are installations of this type
required for the planned operations?

                                      
                                          
                                                                                
Yes___              No___

                           If yes to either question, please describe.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5.0        Asbestos Containing Building Materials

             Please be advised that this property participates in an Asbestos
Operations and Maintenance Program, and that an asbestos survey may have been
performed at the Property.  If provided, please review the information that
identifies the locations of known asbestos containing material or presumed
asbestos containing material.  All personnel and appropriate subcontractors
should be notified of the presence of these materials, and informed not to
disturb these materials.  Any activity that involves the disturbance or removal
of these materials must be done by an appropriately trained
individual/contractor.

6.0        Regulatory

             6.1        For Lease Renewals, are there any past, current, or
pending regulatory actions by federal, state, or local environmental agencies
alleging noncompliance with regulations?

                                      
                                          
                                                                  
Yes___             No___

                           If so, please describe.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             6.2        For lease renewals, are there any past, current, or
pending lawsuits or administrative proceedings for alleged environmental damages
involving the property, you, or any owner or tenant of the property?

                                      
                                          
                                                                                
Yes___              No___

                           If so, please describe.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             6.3        Does the operation have or require a National Pollutant
Discharge Elimination System (NPDES) or equivalent permit?      
                                                                     
                         Yes___             No___
                           If so, please attach a copy of this permit.

             For Lease renewals, have there been any complaints from the
surrounding community regarding facility operations?                     
                                                   
                                           Yes___             No___

             Have there been any worker complaints or regulatory investigations
regarding hazardous material exposure at the facility?          
                                                                        
                      Yes___             No___

             If so, please describe status and any corrective actions taken. 
Please attach additional pages as necessary.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             6.4        Has a Hazardous Materials Business Plan been developed
for the site?

                                      
                                          
                                                                                
Yes___              No___

                           If so, please attach a copy.

Certification

I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge; provided, however, that I
am not an environmental engineer and therefore my responses are qualified by the
extent of my expertise.  I also understand that the Owner will rely on the
completeness and accuracy of my answers in assessing any environmental liability
risks associated with the property.

                                      
                                                       
Signature:                                          
                                

 

                                      
                                                       
Name:                                          
                                       

 

                                      
                                                       
Title:                                          
                                         

 

                                      
                                                       
Date:                                          
                                         

 

                                      
                                                       
Telephone:                                          
                              

Please provide a copy of the completed questionnaire to:
Mr. Steve Campbell
AMB Property, L.P.
Pier One, Bay 1
San Francisco, CA  94111

 

 

Exhibit E
Tenant Improvements

This exhibit, entitled "Tenant Improvements", is and shall constitute Exhibit E
to that certain Lease Agreement dated February 8, 2001 (the "Lease"), by and
between AMB Property, L.P., a Delaware limited partnership ("Landlord"), and
Abgenix, Inc. a Delaware corporation ("Tenant"), for the leasing of certain
premises located at 34551 Ardenwood Boulevard in the City of Fremont, California
(the "Premises").  The terms, conditions and provisions of this Exhibit E are
hereby incorporated into and are made a part of the Lease.  Any capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms as set forth in the Lease.

1.          Tenant Improvements.  Subject to the conditions set forth below, and
at Tenant’s sole cost and expense, Tenant may construct and install certain
improvements ("Tenant Improvements") in the Building of which the Premises are a
part in accordance with the Approved Final Drawings (defined below) and strictly
pursuant to the terms of this Exhibit E.

2.          Definition.  "Tenant Improvements" as used in this Lease shall
include only those interior improvements to be made to the Premises as specified
in the Approved Final Drawings (defined below) and agreed to by Landlord in
accordance with the provisions hereof.  "Tenant Improvements" shall specifically
not include (i) any alterations, additions or improvements installed or
constructed by Landlord, and (ii) any of Tenant's trade fixtures, racking,
security equipment, equipment, furniture, furnishings, telephone and/or data
equipment, telephone and/or data lines or other personal property.

3.          Tenant's Initial Plans; the Work.  Tenant desires to perform certain
Tenant Improvements in the Premises.  The Tenant Improvements shall be in
substantial accordance with the plan(s) and scope of work (collectively, the
"Initial Plans") which will be prepared by an architect to be selected by Tenant
(“Tenant’s Architect”) after the parties meet and confer to agree upon a scope
of work immediately after execution of this Lease.  Tenant’s Architect shall be
licensed and shall carry errors and omissions insurance in amounts not less than
$1,000,000 per occurrence and $1,000,000 aggregate, with a deductible of not
greater than $25,000 and workers’ compensation insurance as required by law. 
Within fifteen (15) business days from the date Landlord and Tenant meet to
discuss the scope of work, Tenant shall deliver to Landlord two complete sets of
the Initial Plans.  A copy of the Initial Plans shall be attached hereto as
Schedule 1, as soon as practicable thereafter.  Such work, as shown in the
Initial Plans and as more fully detailed in the Approved Final Drawings (as
defined and described in Paragraph 4 below), shall be hereinafter referred to as
the "Work".  The Initial Plans shall be in compliance with all codes, rules,
regulations and orders applicable to the Work and Tenant’s Use of the Premises,
including without limitation the Americans with Disabilities Act of 1990 (Pub.
L. No. 101-336, 104 Stat. 327), as amended, Title 24 of the California
Administrative Code, as amended, including without limitation any and all of its
access, and labor, energy and economy, requirements, all Applicable Requirements
for Hazardous Substances as defined in Paragraphs 6.2(a) and 6.3 of the Lease,
Title 28 of the Code of Federal Regulations, Part 36, and any and all applicable
rules, regulations and requirements promulgated thereunder or under any similar
applicable laws, ordinances, rules, regulations and orders (collectively, the
“Laws”).  Not later than ten (10) days after the Initial Plans are prepared and
delivered to Landlord, Tenant or Tenant's Representatives shall furnish to
Landlord such additional plans, drawings, specifications and finish details
(“Additional Details”) as Landlord may reasonably request to enable Landlord's
architects, engineers, and other representatives, as applicable (“Landlord’s
Representatives”), to review such Initial Plans.  Within ten (10) business days
after Landlord has received the Additional Details, Landlord shall inform Tenant
of its approval, or of its decision not to approve, the Initial Plans. 
Landlord’s approval shall not be unreasonably withheld or delayed.  If Landlord
decides not to approve the Initial Plans, as supplemented by the Additional
Details, Landlord shall inform Tenant of its objections to the Initial Plans,
and within ten (10) days thereafter Tenant shall deliver to Landlord such
additional plans, drawings, specifications and finish details as Landlord
reasonably requires to approve the Initial Plans.  Upon Landlord’s approval of
the Initial Plans, Tenant shall commence preparation of mechanical, electrical
and plumbing plans and Final Drawings, including, but not limited to, a final
telephone layout and special electrical connections, if any.  All plans,
drawings, specifications and other details describing the Work which have been,
or are hereafter, furnished by or on behalf of Tenant shall be subject to
Landlord's approval, which approval shall not be unreasonably withheld or
delayed.  Landlord shall not be deemed to have acted unreasonably if it
withholds its approval of any plans, specifications, drawings or other details
or of any Change Request (defined in Paragraph 10 below) because, in Landlord's
reasonable, good faith opinion, the work as described in any such item, or any
Change Request, as the case may be:  (a) is likely to adversely affect Building
systems, the structure of the Building or the safety of the Building or its
occupants; (b) might impair Landlord's ability to furnish services to Tenant or
other tenants in the Building; (c) would increase the cost of operating the
Building or the Corporate Center; (d) would violate any Laws or might require
Landlord to make any alterations or improvements to bring the Premises, Building
or Corporate Center into compliance with any such Laws; (e) contains or uses
Hazardous Substances (as defined in the Lease); (f) would adversely affect the
appearance of the Building or the Corporate Center; (g) might adversely affect
another tenant's premises or such other tenant's use and enjoyment of such
premises; (h) is prohibited by any currently existing ground lease affecting the
Building, and/or the Corporate Center, any currently existing Recorded Matters
or any currently existing mortgage, trust deed or other instrument encumbering
the Building, and/or the Corporate Center; (i) is likely to be substantially
delayed because of unavailability or shortage of labor or materials necessary to
perform such work or the difficulties or unusual nature of such work; (j) is
not, at a minimum, in accordance with Landlord's Building Standards (defined
below); or (k) would likely cause a labor strike or disturbance at the Corporate
Center.  The foregoing reasons, however, shall not be the only reasons for which
Landlord may withhold its approval, whether or not such other reasons are
similar or dissimilar to the foregoing.  Neither the approval by Landlord of the
Work or the Initial Plans or any other plans, specifications, drawings or other
items associated with the Work nor the supervision or monitoring of the Work by
Landlord or Landlord’s Representatives shall constitute any warranty or covenant
by Landlord to Tenant of the adequacy of the design for Tenant's intended use of
the Premises.  Tenant agrees to, and does hereby, assume full and complete
responsibility to ensure, that the Work and the Approved Final Drawings are
adequate to fully meet and comply with the needs and requirements of Tenant's
intended operations of its business within the Premises, Tenant's Use of the
Premises, the Work Permits (defined below) and any and all Laws relating and
applying thereto, and represents and warrants that upon Substantial Completion
(defined below), the Work shall meet and comply with all such needs and
requirements, Tenant’s Use, and all such Laws.

4.          Final Drawings and Approved Final Drawings.  Tenant shall prepare or
cause to be prepared final working drawings and specifications for the Work (the
"Final Drawings") based on and consistent with the Initial Plans and the other
plans, specifications, drawings, finish details or other information approved by
Landlord pursuant to Paragraph 3 above.  Tenant shall furnish within ten (10)
days after any request therefor, all information required by Landlord or
Landlord's Representatives for Landlord’s review and approval of the Final
Drawings.  So long as the Final Drawings are substantially consistent with the
Initial Plans, Landlord shall approve the Final Drawings within five (5)
business days after receipt of same from Tenant.  If Landlord disapproves of any
matters included in the Final Drawings because such items are not substantially
consistent with the Initial Plans, Tenant shall, within the aforementioned ten
(10) day period, deliver to Landlord the specific changes or revisions necessary
to be made to the Final Drawings to cause such drawings to substantially conform
to the Initial Plans.  Any additional costs associated with such requested
changes or revisions shall be paid by Tenant.  The foregoing procedure shall be
followed by the parties until the Final Drawings are reasonably acceptable to
Landlord.  Landlord and Tenant shall indicate their approval of the Final
Drawings by initialing each sheet of the Final Drawings and delivering to one
another a true and complete copy of such initialed Final Drawings (the "Approved
Final Drawings").  A true and complete copy of the Approved Final Drawings shall
be attached to the Lease as Exhibit E-1 and shall be made a part thereof.  Any
changes or revisions to the Approved Final Drawings requested by Tenant must
first be approved by Landlord, which approval shall not be unreasonably withheld
or delayed, subject to the provisions of Paragraph 3 above.  If Landlord
approves such requested changes or revisions, Tenant shall cause the Approved
Final Drawings to be revised accordingly and Landlord and Tenant shall initial
each sheet of the Approved Final Drawings as revised and replace and attach a
true and complete copy thereof to the Lease as Exhibit E-1.

5.          Performance of Work.  As soon as practicable after Tenant and
Landlord initial and attach to the Lease as Exhibit E-1 a true and complete copy
of the Approved Final Drawings, Tenant shall submit the Approved Final Drawings
to the governmental authorities having rights of approval over the Work and
shall apply for all approvals, permits, including any health and building
department permits, and certificates, necessary to perform the Work in
accordance with all applicable Laws and for Tenant’s Use of the Premises
(collectively, the “Work Permits”).  As soon as practicable after Tenant or its
representatives have received all necessary Work Permits, Tenant will put the
Approved Final Drawings out for bid to several licensed, bonded and insured
general contractors.  The Tenant Improvements shall be constructed by a general
contractor selected by Tenant and approved by Landlord, which approval shall be
granted or withheld in Landlord’s discretion, taking into account the levels of
insurance carried by the proposed general contractor and the insurance carrier
for such proposed general contractor, whether such proposed general contractor
is bondable and bonded, and the references of such proposed general contractor,
but which approval, whether granted or withheld, shall not be unreasonably
delayed.  The general contractor approved by Landlord (“General Contractor”),
and all other contractors, subcontractors, materialmen and independent
contractors engaged by Tenant or General Contractor (collectively, the
“Construction Entities”), shall be bondable, licensed, and capable of performing
quality work and working in harmony with other contractors and subcontractors on
the job, in the Building and at the Corporate Center, and shall at all times be
in compliance with all current provisions of the Occupational Safety and Health
Act (OSHA) that may apply to Tenant's Work.  Information regarding all of the
foregoing, including without limitation the names of at least two property
managers for whom the proposed general contractor has worked in the past twelve
(12) months (“Complete Package”), shall be provided by Tenant to Landlord in
writing for each proposed general contractor, and Landlord shall notify Tenant
of its consent or refusal to consent with respect to each proposed general
contractor within seven (7) business days of Landlord’s receipt of such Complete
Package.  Immediately upon Landlord’s approval, Tenant shall prepare and execute
a written contract (“Construction Contract”) with the General Contractor, which
Construction Contract shall (a) include as an exhibit all of the provisions
benefiting Landlord and contained in this Exhibit E, (b) require Tenant and
General Contractor to cooperate in all respects with Landlord’s Representatives
at all times, and (c) allow, but not require, Landlord to become an assignee of
Tenant’s interest in such Construction Contract in the event of Tenant’s default
thereunder, but shall specifically state that (x) the General Contractor is not
a third-party beneficiary to this Exhibit E or the Lease, (y) Landlord shall
have no obligations under the Construction Contract unless Landlord specifically
accepts such obligations in a separate writing entered into between General
Contractor and Landlord, and (z) Landlord shall have no obligations to General
Contractor in the event that it chooses not to become Tenant’s assignee under
the Construction Contract or chooses not to execute such separate writing with
General Contractor.  The General Contractor shall commence construction, or
cause the commencement of construction of the Tenant Improvements, upon the
Commencement Date or upon Tenant’s commencement of Early Occupancy as set forth
in Addendum Two, whichever occurs first.  Except as hereinafter expressly
provided to the contrary, Tenant shall cause the performance of the Work using
(except as may be stated or otherwise shown in the Approved Final Drawings)
building standard materials, quantities and procedures then in use by Landlord
("Building Standards"), and neither Tenant nor its General Contractor, nor
anyone working for, with or on behalf of either of them, shall unreasonably
interfere with or disturb the quiet enjoyment of any other tenant of the
Corporate Center at any time, and Tenant and General Contractor shall keep the
Premises, the interior and exterior of the Building, and the Corporate Center
free of storage and debris during the Work.  Tenant shall at all times cooperate
with, and shall cause all Construction Entities, to cooperate with Landlord’s
construction consultant at all times, and to comply with all of the terms,
conditions and covenants of this Lease at all times.  In the event of any labor
dispute or disruption in the Corporate Center related to Tenant or any
Construction Entity, Tenant shall immediately discontinue construction and take
all steps reasonably necessary to stop such labor dispute or disruption. All
Construction Entities shall agree in writing prior to the commencement of any
Work to be performed by them to comply with the provisions of this Exhibit E. 
Tenant shall not allow trash to accumulate overnight within the Premises or any
other area in the Corporate Center adjacent to its Premises.  Tenant shall be
responsible for daily removal of all of Tenant's construction trash and debris
from the site of the Work. Tenant's contractors may not use Landlord's trash
receptacles.  All work performed by Tenant and all Construction Entities shall
be performed so as to cause a minimum of interference with other tenants and
with the operation of the Corporate Center.

6.          Substantial Completion.  Tenant shall cause the General Contractor
to Substantially Complete (defined below) the Tenant Improvements in accordance
with the Approved Final Drawings by August 15, 2001 (the "Completion Date"),
subject to delays due to (a) acts or events beyond its control including, but
not limited to, acts of God, earthquakes, strikes, lockouts, boycotts,
casualties, discontinuance of any utility or other service required for
performance of the Work (except insofar as such discontinuances, if any, are due
to any act or failure to act by Tenant, including without limitation Tenant’s
failure to transfer utilities into its name and Tenant’s failure to pay utility
bills), moratoriums, governmental agencies, and delays on the part of
governmental agencies, (b) any changes required by the fire department, building
and/or planning department, building inspectors or any other agency having
jurisdiction over the Building, the Work and/or the Tenant Improvements (except
to the extent such changes are directly attributable to Tenant's use or Tenant's
specialized tenant improvements, in which event such delays are considered
Tenant Delays) (the events and matters set forth in Subsections (a) and (b) are
collectively referred to as "Force Majeure Delays"), or (e) any Tenant Delays
(defined in Paragraph 8 below).  The Tenant Improvements shall be deemed
substantially complete on the date that the General Contractor issues to Tenant
a notice of substantial completion, or the date that the building officials of
the applicable governmental agency(s) issues its final approval of the
construction of the Tenant Improvements whether in the form of the issuance of a
final permit, certificate of occupancy or the written approval evidencing its
final inspection on the building permit(s), or the date on which Tenant first
takes occupancy of the Premises, whichever first occurs ("Substantial
Completion", or "Substantially Completed", or "Substantially Complete").  If the
Work is not deemed to be Substantially Completed on or before the scheduled
Completion Date, (i) Tenant shall use diligent efforts to Substantially Complete
the Work as soon as practicable thereafter, (ii) the Lease shall remain in full
force and effect, (iii) Landlord shall not be deemed to be in breach or default
of the Lease or this Exhibit E as a result thereof and Landlord shall have no
liability to Tenant as a result of any delay in occupancy (whether for damages,
abatement of all or any portion of the Rent, or otherwise), and (iv) the
Commencement Date and the Expiration Date of the term of the Lease (as defined
in Section 1.3 of the Lease) shall not be extended.  Subject to the provisions
of Section 7.4 of the Lease, the Tenant Improvements shall belong to Landlord
and shall be deemed to be incorporated into the Premises for all purposes of the
Lease, unless Landlord, in writing, indicates otherwise to Tenant.  In the event
that Tenant fails to Substantially Complete the Work by the Completion Date,
Tenant shall be in default under the Lease, and Landlord shall be entitled to
exercise any and all of its rights and remedies under the Lease.

7.        Landlord's Letter of Acceptance.  Upon Tenant’s notice to Landlord of
Substantial Completion of the Work, Landlord shall inspect the Premises and, if
the Work had been completed in a manner which satisfies the conditions set forth
below, Landlord shall issue its Letter of Acceptance for the Work.  The Work
shall not be deemed to be in compliance with the terms of the Lease until such
Letter of Acceptance has been issued, which Letter of Acceptance shall be issued
only upon satisfaction of all of the following conditions:

(a)         Tenant shall have satisfactorily completed the Work to be performed
by Tenant in accordance with the Approved Final Drawings attached as Exhibit E-1
to this Addendum.

(b)        Tenant shall have furnished Landlord with unconditional waivers of
liens and contractors' affidavits, in such from as may be reasonably required by
Landlord, from all parties performing labor or supplying equipment and/or
materials in connection with the Work, including Tenant's architect

(c)         Tenant shall have furnished a long form affidavit stating that
Tenant has paid for all work performed in accordance with Tenant’s agreements
and for all fixtures, equipment and material supplied in connection with the
Work.

(d)        Tenant shall have reimbursed Landlord for any costs of Work done for
Tenant by Landlord or by Landlord's contractors, agents of affiliates.

(e)         Tenant shall have secured and delivered to Landlord a copy of a
Certificate of Occupancy properly issued by the governmental entity having
jurisdiction.

  If Landlord is unable or unwilling to issue its Letter of Acceptance within
ten (10) days of Substantial Completion because of any failure of Tenant to
satisfy the foregoing conditions, Tenant shall be in Default under Paragraph
13.1(h) of the Lease.

8.          Tenant Delays.  There shall be no extension of the scheduled
Commencement Date or Expiration Date of the term of the Lease (as otherwise
permissibly extended in accordance with the provisions of Paragraph 6 above) if
the Work has not been Substantially Completed by the scheduled Commencement Date
due to any delay attributable to Tenant and/or any of Tenant's Representatives
or Tenant's intended use of the Premises (collectively, "Tenant Delays"),
including, but not limited to, any of the following described events or
occurrences: (a) delays related to changes made by Tenant to the Work and/or the
Approved Final Drawings; (b) the failure of Tenant to furnish all or any plans,
drawings, specifications, finish details or other information required under
Paragraphs 3 and 4 above; (c) the failure of Tenant to comply with the
requirements of Paragraph 9 below; (d) Tenant's requirements for special work or
materials, finishes, or installations or Tenant's requirements for special
construction or phasing; (e) any changes required by the fire department,
building or planning department, building inspectors or any other agency having
jurisdiction over the Building, the Work and/or the Tenant Improvements if such
changes are directly attributable to Tenant's use; (f) the completion of any
work associated with Tenant's specific laboratory requirements and work related
to any requirements of governmental and regulatory agencies with respect
thereto; (g) the performance of any additional work pursuant to a Change Request
by Tenant; (h) the performance of work in or about the Premises by any person,
firm or corporation employed by or on behalf of Tenant, including, without
limitation, any failure to complete or any delay in the completion of such work;
and/or (i) any and all delays caused by or arising from acts or omissions of
Tenant or Tenant's agents or employees, any Construction Entity, or any of their
representatives or successors, in any manner whatsoever, including, but not
limited to, any and all revisions to the Approved Final Drawings.  Any delays in
the construction of the Tenant Improvements due to any of the events described
above, shall in no way extend or affect the date on which Tenant is required to
commence paying Rent under the terms of the Lease.  It is the intention of the
parties that all of such delays will be considered Tenant Delays for which
Tenant shall be wholly and completely responsible for any and all consequences
related to such delays, including, without limitation, any costs and expenses
attributable to increases in labor or materials.

9.        No Tenant Improvement Allowance; Provision of Cost Verifications to
Landlord.  Landlord shall provide no allowance for the planning or construction
of the Tenant Improvements or for the Work to be performed in the Premises, and
all costs incurred or attributable to Tenant or its agents associated with the
Tenant Improvements, including without limitation all permit fees, connection
fees, and other costs incurred or attributable to Tenant or its agents
associated with obtaining all Work Permits, shall be paid solely by Tenant.  At
the request of Landlord, Tenant shall furnish Landlord satisfactory evidence
that it has funds or financing in an amount at cost equal to the anticipated
cost of all Work before proceeding with any Work.  Following approval of all
Work Permits, again upon Substantial Completion, and again upon the one-year
anniversary of Tenant’s commencement of occupancy of the Premises, Tenant shall
present to Landlord true and correct copies of all contracts, receipts, and
other verifications of all costs and expenses associated with the Work within
ten (10) days of Landlord’s written request.

10.        Change Requests.  No changes or revisions to the Approved Final
Drawings shall be made by either Landlord or Tenant unless approved in writing
by both parties.  Upon Tenant's request and submission by Tenant (at Tenant's
sole cost and expense) of the necessary information and/or plans and
specifications for any changes or revisions to the Approved Final Drawings
and/or for any work other than the Work described in the Approved Final Drawings
("Change Requests") and the approval by Landlord of such Change Request(s),
which approval Landlord agrees shall not be unreasonably withheld or delayed,
Tenant shall perform the additional work associated with the approved Change
Request(s), at Tenant's sole cost and expense.

11.        Termination.  If the Lease is terminated prior to the Completion
Date, for any reason due to the default of Tenant hereunder (after notice and
opportunity to cure where Tenant is entitled to such notice and opportunity to
cure under the Lease), in addition to any other remedies available to Landlord
under the Lease, Tenant shall pay to Landlord as Additional Rent under the
Lease, within fifteen (15) days of receipt of a statement therefor, any and all
costs actually incurred by Landlord and not reimbursed or otherwise paid by
Tenant through the date of termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto.  Pursuant to the provisions of Section 7.4 of the Lease, Tenant shall
surrender the Premises by the end of the last day of the Lease term or any
earlier termination date in its original condition (as when Tenant took
possession of the Premises), clean and free of debris and in good operating
order, condition and state of repair ordinary wear and tear excepted.  Without
limiting the generality of the above, Tenant shall remove all personal property,
trade fixtures, and fixtures, additions and improvements, and floor bolts, patch
all floors and cause all lights to be in good operating condition (unless
Landlord requests, in writing, that Tenant not remove some or all of such
fixtures (other than trade fixtures), additions or improvements installed by or
on behalf of Tenant or situated in or about the Premises). By the date which is
thirty (30) days prior to such termination of this Lease, Landlord shall notify
Tenant in writing of those fixtures (other than trade fixtures), alterations,
additions and other improvements which Landlord shall require Tenant not to
remove from the Premises, and Tenant and Landlord shall otherwise follow the
provisions of Section 7.4 of the Lease.  Notwithstanding the foregoing, upon
expiration or earlier termination of the Lease, Tenant shall be entitled to
remove all of its laboratory equipment.

12.        Mechanics' Liens and Protection of Landlord.  Tenant shall keep the
Premises, the Building and the Corporate Center free from any and all
mechanics', materialmen's and other liens, and claims thereof, arising out of
any work performed, materials furnished or obligations incurred by or for
Tenant.  Landlord may post a notice of non-responsibility in accordance with the
statutory requirements of California Civil Code Section 3094, or any amendments
thereof (“Notice of Non-responsibility”).  Immediately upon Landlord’s approval
of the General Contractor, and at all times thereafter to enable Landlord to
timely post all Notices of Non-responsibility Notices as are necessary to fully
protect Landlord, Tenant shall promptly furnish Landlord with all information
necessary for Landlord to post such Notices of Non-responsibility.  Landlord may
require, at Landlord's sole option, that Tenant provide to Landlord at Tenant's
sole cost and expense a payment and performance bond, or its equivalent, in an
amount equal to one and one-half (1-1/2) times any and all estimated costs of
any alterations to the Premises, including but not limited to, the Work, to
insure Landlord against any liability for mechanics' and materialmen's liens and
to insure completion of the Work.  Tenant shall indemnify, defend with counsel
acceptable to Landlord and hold Landlord harmless from and against any liens,
demands, claims, actions, suits, proceedings, orders, losses, costs, damages,
liabilities, penalties, expenses, judgments or encumbrances (including, without
limitation, attorneys' and experts fees and costs) arising out of any work or
services performed or materials furnished by or at the direction of Tenant or
any Construction Entity, with respect to the Premises, the Building and the
Corporate Center. Landlord shall have the right, at all times, to post and keep
posted on the Premises and anywhere at the Corporate Center, any notices
permitted or required by law, or which Landlord shall deem proper, for the
protection of Landlord and all Landlord Entities, and the Corporate Center, and
any party having an interest therein, from mechanics' and materialmen's liens,
including without limitation a notice of non-responsibility. Should any claims
of lien relating to work performed, materials furnished or obligations incurred
by Tenant be filed against, or any action be commenced affecting the Premises or
any part of the Corporate Center, Tenant shall give Landlord notice of such lien
or action within five (5) days after Tenant receives notice of the filing of the
lien or the commencement of the action. If Tenant does not, within twenty (20)
days following the imposition of any such lien, cause such lien to be released
of record by payment or posting of a proper bond, Landlord shall have, in
addition to all other remedies provided herein and by law, the right, but not
the obligation, to cause the same to be released by such means as it shall deem
proper, including by payment of the claim giving rise to such lien or by posting
a proper bond, or by requiring Tenant to post for Landlord's benefit a bond,
surety, or cash amount equal to one and one-half (1-1/2) times the amount of
lien and sufficient to release the Premises and Corporate Center from the lien.
All sums paid by Landlord pursuant to this Paragraph 12, and all expenses
actually incurred by Landlord in connection therewith including attorneys' and
experts’ fees and costs, shall be payable to Landlord by Tenant as Rent upon
five (5) business days written notice (including all reasonable details), and
Tenant’s failure to pay Landlord any such sums on demand shall constitute a
Default under the Lease.

13.           Lease Provisions; Conflict.  The terms and provisions of the
Lease, insofar as they are applicable, in whole or in part, to this Exhibit E,
are hereby incorporated herein by reference, and specifically including all of
the provisions of Section 16 of the Lease.  In the event of any conflict between
the terms of the Lease and this Exhibit E, the terms of this Exhibit E shall
prevail. In addition, Landlord and Tenant hereby specifically acknowledge that
all of the provisions contained in this Exhibit E are specifically incorporated
into the Lease by reference and shall be enforceable by Landlord as though such
provisions were contained in the body of the Lease. Any failure by Tenant to
comply with the terms and provisions contained in this Exhibit E shall be deemed
a Default under Paragraph 13.1(h) of the Lease. Additionally, Tenant
acknowledges that all of the specific time deadlines referenced in this Exhibit
E must be strictly adhered to, and that time is of the essence with regard to
all time periods referenced in this Exhibit E.  Any amounts payable by Tenant to
Landlord hereunder shall be deemed to be Rent under the Lease and, upon any
Default in the payment of same, Landlord shall have all rights and remedies
available to it as provided for in Paragraph 13.1(h) of the Lease.

 

EXHIBIT F

TENANT ESTOPPEL CERTIFICATE

 

Tenant:                                    
                                                         

 

 

ADDRESSES:                                                                   
DATES, AREA & PREPAID AMOUNTS:

Notices                                         Business Street Address:       
                         Lease Date:____________Rentable Area:____________SF

                                      
                                                        Lease
Starts:____________Security Deposit:____________

                                                                                
              Lease Ends:____________Prepaid Rent:____________

 

Security Deposit/Letter of Credit Notes:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

OPTIONS: DESCRIPTION OF OPTION(S):     Indicate Yes(Y) or No(N) below if you
have any of these
options and provide details in Paragraph 8 on Page Two: Renewal:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Renewal          Expansion            Purchase            Termination    
Expansion:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Purchase:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

:

--------------------------------------------------------------------------------

  Termination

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LEASE TYPE:     BASE RENT HISTORY & SCHEDULE:     Lease is fully net, and Tenant
reimburses Landlord for all expenses,
Management fees,  as set forth in the Lease Rental Start Date        Monthly
Rental Amount          

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tenant pays administrative fee on the following expenses:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

CAM      ____________________

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TAX      _____________________

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

INS      _____________________

--------------------------------------------------------------------------------

    OTHER PERTINENT FACTS: Current Base Net Rent:     
_____________________________________  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

OPTION PERIOD RENT SCHEDULE

Term (mos)          CPI/FMV           Fixed (or if not)             DAYS
             Or Fixed        Calculated                                      
NOTICE                                      Amount  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

                                          
                                                          Note: FMV = Fair
Market Value, CPI=Consumer Price Index

   The undersigned (“Tenant”), as Tenant under the lease of the above referenced
premises (“Premises”) executed by

--------------------------------------------------------------------------------

  as Landlord, and Tenant on the above-referenced Lease Date, does hereby state,
declare, represent and warrant to
         to ___________________________________ (“Purchaser” ) as follows:

 

1.  Accuracy.   That the information contained in this Tenant’s Estoppel
Certificate is true and correct as of the date above written.

2.  Lease.    That the copy of the Lease attached hereto as Exhibit A is a true
and correct copy of the Lease which is in full force and effect and which has
not been amended, supplemented or changed by letter agreement or otherwise,
except as follows (if none, indicate so by writing “None” below):

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.  Completion of Premises/No Disputes.   Tenant has accepted possession of the
Premises, and all conditions to be satisfied by Landlord under the Lease have
been completed pursuant to the terms of the Lease, including, but not limited
to, completion of construction of the Premises   (and all other improvements
required under the Lease) in accordance with applicable plans and specifications
and within the time periods set forth in the Lease and payment of any
improvement allowances; there are no unreimbursed expenses (except per any
annual reconciliation of operating expense and tax expense adjustment)
including, but not limited to, capital expense reimbursements; and Tenant has no
complaints or disputes with Landlord regarding the overall operation    and
maintenance of the property within which the Premises is located (the
“Property”),  except as set forth below:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4.  Base Rental Notes.   Except for increases listed on the previous page, Base
Rental is subject to the following adjustments:

 

5.  Percentage Rent.   In addition to Base Rent and other additional rent, the
Tenant will continue to pay additional rent defined as “Percentage Rent’’ per
the amounts and conditions listed in the prevailing Lease Amendment.

--------------------------------------------------------------------------------

6.  No Defaults/Claims.  Neither Tenant nor,  to Tenant’s knowledge, Landlord
under the Lease is in default under any terms of the Lease nor has any event
occurred which with the passage of time (after notice, if any required by the
Lease) would become an event of default under the Lease. Tenant has no claims,
counterclaims, defenses or setoffs against Landlord arising from the Lease, nor
is Tenant entitled to any concession, rebate, allowance or free rent for any
period after this certification, except as follows (if none, indicate so by
writing “None” below):

 

7. No Advance Payments.   Except for the current month’s rent and, if any, the
Security Deposit listed previous, the following rent has been paid in advance by
Tenant ( if none, indicate so by writing “$0”  below ) :

--------------------------------------------------------------------------------

8. No Options/Purchase Rights.  Except for the Options outline on Page One of
this Estoppel (see Description of Option(s)). Tenant has no options to expand
the Premises or extend the term and no right of first refusal to purchase the
Property or any interest therein and no right to cancel or terminate the Lease
except as follows (if none, indicate so by writing “None” below):

--------------------------------------------------------------------------------

9. No Modification of Lease.   That from the date of this Estoppel Certificate
through __________________no modification or amendment of the Lease, forgiveness
of payment or rent or other amount due under the Lease, grant of extension or
option, or prepayment of rents may be made except upon the written consent
thereto, executed by Purchaser, which consent may be unreasonably withheld if
not otherwise provided in the Lease.

10. ERISA Representation.  To the best of Tenant’s knowledge, neither Tenant nor
any affiliate of Tenant is a “disqualified person” under Section 4975(e) of the
Internal Revenue Code of 1986, as amended (the “Code”) or a ‘party in interest’
as defined in Section 3 (14) of Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) with respect to Purchaser or AMB Property L.P. Tenant
acknowledges that a breach of the foregoing representation may constitute a
prohibited transaction under the terms of ERISA and the Code.

--------------------------------------------------------------------------------

 

11. No Notice.   Tenant has not received written notice of any assignment,
hypothecation, mortgage, or pledge of Landlord’s interest in the Lease or the
rents or other amounts payable thereunder, except those listed below (if none,
indicate so by writing “NONE” below):


--------------------------------------------------------------------------------

 

12. Hazardous Substances.   Tenant represents that, during the term of occupancy
of the Premises, no Hazardous  Substance (as defined in the Lease) has been
used, treated, stored or disposed of on the Premises or Property in violation
of  Applicable Requirements (as defined in the Lease) by Tenant, Tenant’s
Affiliates (as defined in the Lease) or, to Tenant’s knowledge, any other party.
Tenant represents that it does not have any permits or identification numbers
issued by the United States Environmental Protection Agency or by any state,
county or municipal agencies with respect to its operations on the Premises,
except those listed below.

13. Reliance.   Tenant recognizes and acknowledges it is making these
representations to Purchaser with the intent that Purchaser and any lenders or
assigns of Purchaser will fully rely on Tenant’s representations.

14. Binding.   The provisions hereof shall be binding upon and inure to the
benefit of the successors, assigns, personal representatives and heirs of Tenant
and Purchaser.

15.  Preexisting Defaults and Liabilities.   Tenant acknowledges and agrees that
Purchaser shall have no liability for any default of the Landlord under the
Lease which arose, existed or exists prior to the date Purchaser acquires title
to the Property, except as otherwise agreed to in writing by Tenant and
Purchaser, and hereby unconditionally and irrevocably release Purchaser from any
and all such liability.

 

 

 

EXECUTED BY TENANT, IF TENANT IS A SOLE PROPRIETOR OR A GENERAL PARTNERSHIP, OR
BY AN OFFICER OF TENANT, IF TENANT IS A CORPORATION, ON THE DATE FIRST WRITTEN
ABOVE.

 

BY:__________________________________

NAME:_________________________________

TITLE:_________________________________

DATE:_________________________________

--------------------------------------------------------------------------------

Addendum One

Landlord's Remedies Addendum in Event of Tenant Default
(State of California)

 

                           (a)         Termination.  In the event of any Default
by Tenant, then in addition to any other remedies available to Landlord at law
or in equity and under this Lease, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder by giving written notice
of such intention to terminate.  In the event that Landlord shall elect to so
terminate this Lease then Landlord may recover from Tenant:

                                         (1)        the worth at the time of
award of any unpaid Rent and any other sums due and payable which have been
earned at the time of such termination; plus

                                         (2)        the worth at the time of
award of the amount by which the unpaid Rent and any other sums due and payable
which would have been earned after termination until the time of award exceeds
the amount of such rental loss Tenant proves could have been reasonably avoided;
plus

                                         (3)        the worth at the time of
award of the amount by which the unpaid Rent and any other sums due and payable
for the balance of the term of this Lease after the time of award exceeds the
amount of such rental loss that Tenant proves could be reasonably avoided; plus

                                         (4)        any other amount necessary
to compensate Landlord for all the detriment proximately caused by Tenant's
failure to perform its obligations under this Lease or which in the ordinary
course would be likely to result therefrom, including, without limitation, any
costs or expenses incurred by Landlord (i) in retaking possession of the
Premises; (ii) in maintaining, repairing, preserving, restoring, replacing,
cleaning, altering or rehabilitating the Premises or any portion thereof,
including such acts for reletting to a new tenant or tenant's; (iii) for leasing
commissions; or (iv) for any other costs necessary or appropriate to relet the
Premises; plus

                                         (5)        such reasonable attorneys'
fees incurred by Landlord as a result of a Default, and costs in the event suit
is filed by Landlord to enforce such remedy; and plus

                                         (6)        at Landlord's election, such
other amounts in addition to or in lieu of the foregoing as may be permitted
from time to time by applicable California law.

As used in subparagraphs (1) and (2) above, the "worth at the time of award" is
computed by allowing interest at an annual rate equal to twelve percent (12%)
per annum or the maximum rate permitted by law, whichever is less.  As used in
subparagraph (3) above, the "worth at the time of award" is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%).  Tenant waives redemption
or relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179, or under any other present or future law, in the event Tenant is
evicted or Landlord takes possession of the Premises by reason of any Default of
Tenant hereunder.

                           (b)         Continuation of Lease.  In the event of
any Default by Tenant, then in addition to any other remedies available to
Landlord at law or in equity and under this Lease, Landlord shall have the
remedy described in California Civil Code Section 1951.4 (Landlord may continue
this Lease in effect after Tenant's Default and abandonmentand recover Rent as
it becomes due, provided tenant has the right to sublet or assign, subject only
to reasonable limitations).

                           (c)         Re-entr y.  In the event of any Default
by Tenant, Landlord shall also have the right, with or without terminating this
Lease, in compliance with applicable law, to re-enter the Premises and remove
all persons and property from the Premises; such property may be removed and
stored in a public warehouse or elsewhere at the cost of and for the account of
Tenant.  Landlord shall advise Tenant in writing of the address of such
warehouse.

                           (d)         Reletting.  In the event of the
abandonment of the Premises by Tenant or in the event that Landlord shall elect
to re-enter or shall take possession of the Premises pursuant to legal
proceeding or pursuant to any notice provided by applicable law, then if
Landlord does not elect to terminate this Lease as provided in Paragraph a,
above, Landlord may from time to time, without terminating this Lease, relet the
Premises or any part thereof for such term or terms and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable with the right to make alterations and repairs to
the Premises.  In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied in the following
order: (1) to reasonable attorneys' fees incurred by Landlord as a result of a
Default and costs in the event suit is filed by Landlord to enforce such
remedies; (2) to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord; (3) to the payment of any costs of such reletting; (4)
to the payment of the costs of any alterations and repairs to the Premises; (5)
to the payment of Rent due and unpaid hereunder; and (6) the residue, if any,
shall be held by Landlord and applied in payment of future Rent and other sums
payable by Tenant hereunder as the same may become due and payable hereunder. 
Should that portion of such rentals received from such reletting during any
month, which is applied to the payment of Rent hereunder, be less than the Rent
payable during the month by Tenant hereunder, then Tenant shall pay such
deficiency to Landlord.  Such deficiency shall be calculated and paid monthly. 
Tenant shall also pay to Landlord, as soon as ascertained, any costs and
expenses incurred by Landlord in such reletting or in making such alterations
and repairs not covered by the rentals received from such reletting.

                           (e)         Termination.  No re-entry or taking of
possession of the Premises by LANDLORD pursuant to this Addendum shall be
construed as an election to terminate this Lease unless a written notice of such
intention is given to Tenant or unless the termination thereof is decreed by a
court of competent jurisdiction.  Notwithstanding any reletting without
termination by Landlord because of any Default by Tenant, Landlord may at any
time after such reletting elect to terminate this Lease for any such Default.

             (f)         Cumulative Remedies.  The remedies herein provided are
not exclusive and Landlord shall  have any and all other remedies provided
herein or by law or in equity.

                           (g)        No Surrender.  No act or conduct of
Landlord, whether consisting of the acceptance of the keys to the Premises, or
otherwise, shall be deemed to be or constitute an acceptance of the surrender of
the Premises by Tenant prior to the expiration of the Term, and such acceptance
by Landlord of surrender by Tenant shall only flow from and must be evidenced by
a written acknowledgment of acceptance of surrender signed by Landlord.  The
surrender of this Lease by Tenant, voluntarily or otherwise, shall not work a
merger unless Landlord elects in writing that such merger take place, but shall
operate as an assignment to Landlord of any and all existing subleases, or
Landlord may, at its option, elect in writing to treat such surrender as a
merger terminating Tenant's estate under this Lease, and thereupon Landlord may
terminate any or all such subleases by notifying the sublessee of its election
so to do within five (5) days after such surrender.

                           (h)        Notice Provisions.       Tenant agrees
that any notice given by Landlord pursuant to Paragraph 13.1 of the Lease shall
satisfy the requirements for notice under California Code of Civil Procedure
Section 1161, and Landlord shall not be required to give any additional notice
in order to be entitled to commence an unlawful detainer proceeding.

 

Tenant Initials 

______________________ Landlord Initials 

_____________________

 

 

Addendum Two
Early Occupancy Agreement

 

This Addendum Two (the “Addendum”) is incorporated as a part of that certain
Lease Agreement dated February 8, 2001 (the "Lease"), by and between Abgenix,
Inc., a Delaware corporation ("Tenant"), and AMB Property, L.P., a Delaware
limited partnership ("Landlord"), for the premises located at 34551 Ardenwood
Boulevard, Fremont, California (the "Premises").

Notwithstanding anything in the Lease to the contrary, if IBM Corporation, a New
York corporation doing business as Mylex (“Mylex”), the tenant currently
occupying the Premises, has vacated the Premises before April 15, 2001, or upon
the date that Mylex vacates the Premises, whichever date is later and provided
such date precedes the Commencement Date, then Tenant shall have the right to
enter the Premises after the Lease has been fully executed and as of or after
April 15, 2001, and prior to the Commencement Date set forth in the Lease,
("Occupancy Date").  In this event, Tenant shall have the right to occupy the
Premises free of all Rent from the Occupancy Date until the Commencement Date
("Early Occupancy Period").

Tenant's early occupancy shall be subject to the following conditions:

             1.          Landlord shall receive from Tenant a certificate of
general liability insurance as specified in Paragraph 8.2 of the Lease, naming
Landlord as additional insured.

             2.          All the terms and conditions of the Lease, except the
payment of Base Rent and Additional Rent, shall be in full force and effect as
of the Occupancy Date and as of Tenant’s possession of the Premises.  Tenant
shall not interfere with or disturb the quiet enjoyment of any other tenant of
the Corporate Center at any time during Tenant’s occupancy of the Premises or
use of the Building or Corporate Center.

             3.          By entry, Tenant accepts the Premises as being in the
condition specified in the Lease as of the Occupancy Date.

             4.          Tenant shall be solely responsible for the security of
its property and equipment stored in the Premises during the Early Occupancy
Period.  In consideration for Landlord permitting Tenant to occupy the Premises
pursuant to the terms of this Addendum, Tenant shall indemnify and hold Landlord
harmless from and against any and all claims arising from the use of the
Premises or any portion thereof, by Tenant or Tenant's agents, employees,
contractors, invitees, guests, subtenants or assigns (collectively "Tenant's
Representatives") or from any activity conducted, permitted or suffered by
Tenant or Tenant's Representatives in or about the Premises and shall further
indemnify and hold Landlord harmless from and against any and all claims arising
from any breach or default in the performance of any obligation on Tenant's part
to be performed under the terms of this Addendum, or arising from any act or
negligence of Tenant or Tenant's Representatives, and from and against any and
all costs, attorney's fees, expense and liabilities incurred in connection with
such claim or any action or proceeding brought thereon.  In case any action or
proceeding be brought against Landlord by reason of any such claim, Tenant, upon
written notice from Landlord, shall defend the same at Tenant's expense by
counsel reasonably satisfactory to Landlord; provided, however, that Tenant
shall not be liable for damage or injury occasioned solely by the active
negligence or willful misconduct of Landlord and its designated agents or
employees, unless covered by insurance Tenant is required by this Addendum to
maintain.

             5.          In no event shall Landlord be liable for any claims,
damages, including, but not limited to, consequential damages or losses of any
nature incurred or suffered by Tenant or Tenant's Representatives, or any other
person in or about the Premises, arising from or in connection with this
Addendum or the use of the Premises (including any claims, damages or losses
arising from any act or neglect of any other tenant of the Premises, Building or
Corporate Center, or other persons including construction workers hired by
Landlord), except to the extent such claims, damages or losses arise solely from
the active negligence or willful misconduct of Landlord (provided, however, in
no event shall Landlord be liable for consequential damages).

Unless otherwise defined in this Addendum, all terms not defined in this
Addendum shall have the meaning set forth in the Lease.

 

Tenant Initials 

______________________ Landlord Initials 

_____________________

 

 

Addendum Three

Options To Extend

This Addendum Three (the “Addendum”) is incorporated as a part of that certain
Lease Agreement dated February 8, 2001 (the "Lease"), by and between Abgenix,
Inc., a Delaware corporation ("Tenant"), and AMB Property, L.P., a Delaware
limited partnership ("Landlord"), for the premises located at 34551 Ardenwood
Boulevard, Fremont, California (the "Premises").

Options To Extend. If Tenant has not been in Default in the performance of any
of its obligations under this Lease beyond any applicable cure periods for the
twelve (12) months prior to its attempted exercise of this Option, Tenant shall
have the right to extend the Term of the Lease for one five (5) year term (the
“First Extended Term”).  The First Extended Term shall commence on May 1, 2011
and expire on April 30, 2016.  If Tenant has not been in Default beyond any
applicable cure period in the performance of any of its obligations under this
Lease, as extended, for twelve (12) months prior to the expiration of the First
Extended Term, Tenant shall have the right to extend the Term of the Lease for
one additional five (5) year term (the “Second Extended Term”).  The Second
Extended Term shall commence on May 1, 2016 and expire on April 30, 2021. 
Tenant’s right to extend for the Second Extended Term is contingent on (a)
Tenant successfully exercising its right to extend for the First Extended Term,
and (b) Tenant not having been in Default beyond any applicable cure period in
the performance of any of its obligations under this Lease, as extended, for the
twelve (12) months prior to the expiration of the First Extended Term.  The
Lease of the Premises during the Extended Terms shall be upon the same terms,
covenants, and conditions as are set forth in this Lease, other than rent and
the Term of the Leasehold.  If Landlord does not receive from Tenant written
notice of Tenant’s exercise of this option by 270 days prior to the expiration
of the Term (in the case of Tenant’s attempt to exercise its option to extend
for the First Extended Term), or by 270 days prior to the expiration of the
First Extended Term (in the case of Tenant’s attempt to exercise its option to
extend for the Second Extended Term) (the “Option Notice”), then regardless of
whether Tenant holds over or attempts to hold over, all rights under this option
shall automatically terminate.  Time is of the essence herein.

The initial monthly rent for each Extended Term (the “Initial Extended Term
Rent”) shall be 100% of then prevailing market rent for the highest and best use
for similar office and research and development space (the “Fair Rental Value”)
agreed upon solely by and between landlord and tenant and their agents appointed
for this purpose.  Neither Landlord nor Tenant shall have the right to have a
court or any other third party or entity establish the Fair Rental Value.  If
Landlord and Tenant are unable to agree on the Initial Extended Term Rent in
writing within thirty (30) days of delivery of the Option Notice, Landlord and
Tenant being obligated only to act in good faith, this option shall
automatically terminate and the Lease shall terminate at the end of its Initial
Term.

In no event shall the rent for any period of the Extended Term be less than the
highest rent charged during the last month of the initial Term of the Lease, in
the case of the First Extended Term, or less than the highest rent charged
during the last month of the First Extended Term, in the case of the Second
Extended Term.  Upon determination of the Initial Extended Term Rent for each of
the Extended Terms, if exercised, pursuant to the terms outlined above, the
parties shall within thirty (30) days execute an amendment to the Lease stating
the term for the particular Extended Term and the Initial Extended Term Rent for
that Extended Term.  Tenant shall have no other right to extend the Term of the
Lease unless Landlord and Tenant otherwise agree in writing.

This option is personal to Tenant and may not be assigned, voluntarily or
involuntarily, separate from or as a part of the Lease.  Any assignment shall
not in any way affect or limit the liability of Tenant pursuant to the Lease. 
Notwithstanding the timely giving of the Option Notice, if Tenant is in Default
of any provision of the Lease on the date of commencement of either of the
Extended Terms, at Landlord’s option all rights of Tenant under this option
shall terminate and be of no force and effect.

 

Tenant Initials 

______________________ Landlord Initials 

_____________________

 

 